Exhibit 10.1

 

Execution Version

 

 

 

CREDIT AND SECURITY AGREEMENT

dated as of August 5, 2020

by and among

APTEVO THERAPEUTICS INC.,

Aptevo Research and Development LLC,

 

and any additional borrower that hereafter becomes party hereto, each as
Borrower, and collectively as Borrowers,

and

MIDCAP FINANCIAL TRUST,

as Agent,

and

THE LENDERS

FROM TIME TO TIME PARTY HERETO

[gxpbrlp0dn20000001.jpg]

 

 

 

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

 

ARTICLE 1 - DEFINITIONS

 

1

 

Section 1.1

 

Certain Defined Terms

 

1

 

Section 1.2

 

Accounting Terms and Determinations

 

26

 

Section 1.3

 

Other Definitional and Interpretive Provisions

 

27

 

Section 1.4

 

Settlement and Funding Mechanics.  Unless otherwise specified herein, the
settlement of all payments and fundings hereunder between or among the parties
hereto shall be made in lawful money of the United States and in immediately
available funds.

 

27

 

Section 1.5

 

Time is of the Essence.  Time is of the essence in Borrower’s and each other
Credit Party’s performance under this Agreement and all other Financing
Documents.

 

27

 

Section 1.6

 

Time of Day. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight savings or standard, as
applicable).

 

27

ARTICLE 2 - LOANS

 

28

 

Section 2.1

 

Loans.

 

28

 

Section 2.2

 

Interest, Interest Calculations and Certain Fees.

 

31

 

Section 2.3

 

Notes

 

32

 

Section 2.4

 

Reserved.

 

32

 

Section 2.5

 

Reserved.

 

32

 

Section 2.6

 

General Provisions Regarding Payment; Loan Account.

 

32

 

Section 2.7

 

Maximum Interest

 

33

 

Section 2.8

 

Taxes; Capital Adequacy.

 

33

 

Section 2.9

 

Appointment of Borrower Representative.

 

37

 

Section 2.10

 

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation.

 

38

 

Section 2.11

 

Reserved

 

40

 

Section 2.12

 

Termination; Restriction on Termination.

 

40

i

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

40

 

Section 3.1

 

Existence and Power

 

40

 

Section 3.2

 

Organization and Governmental Authorization; No Contravention

 

41

 

Section 3.3

 

Binding Effect

 

41

 

Section 3.4

 

Capitalization

 

41

 

Section 3.5

 

Financial Information

 

41

 

Section 3.6

 

Litigation

 

41

 

Section 3.7

 

Ownership of Property

 

42

 

Section 3.8

 

No Default

 

42

 

Section 3.9

 

Labor Matters

 

42

 

Section 3.10

 

Regulated Entities

 

42

 

Section 3.11

 

Margin Regulations

 

42

 

Section 3.12

 

Compliance With Laws; Anti-Terrorism Laws.

 

42

 

Section 3.13

 

Taxes

 

43

 

Section 3.14

 

Compliance with ERISA.

 

43

 

Section 3.15

 

Consummation of Financing Documents; Brokers

 

44

 

Section 3.16

 

Reserved

 

44

 

Section 3.17

 

Material Contracts

 

44

 

Section 3.18

 

Compliance with Environmental Requirements; No Hazardous Materials

 

44

 

Section 3.19

 

Intellectual Property and License Agreements

 

45

 

Section 3.20

 

Solvency

 

45

 

Section 3.21

 

Full Disclosure

 

45

 

Section 3.22

 

Interest Rate

 

46

 

Section 3.23

 

Subsidiaries

 

46

 

Section 3.24

 

Reserved

 

46

 

Section 3.25

 

Accuracy of Schedules

 

46

ii

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

ARTICLE 4 - AFFIRMATIVE COVENANTS

 

46

 

Section 4.1

 

Financial Statements and Other Reports

 

46

 

Section 4.2

 

Payment and Performance of Obligations

 

47

 

Section 4.3

 

Maintenance of Existence

 

47

 

Section 4.4

 

Maintenance of Property; Insurance

 

47

 

Section 4.5

 

Compliance with Laws and Material Contracts

 

49

 

Section 4.6

 

Inspection of Property, Books and Records

 

49

 

Section 4.7

 

Use of Proceeds

 

49

 

Section 4.8

 

Estoppel Certificates

 

49

 

Section 4.9

 

Notices of Material Contracts, Litigation and Defaults.

 

50

 

Section 4.10

 

Hazardous Materials; Remediation. If any release or disposal of Hazardous
Materials shall occur or shall have occurred on any real property owned or
leased by a Credit Party or any other assets of any Borrower or any other Credit
Party, such Borrower will cause, or direct the applicable Credit Party to cause,
the prompt containment and removal of such Hazardous Materials and the
remediation of such real property or other assets to the extent required to
comply with all applicable Environmental Laws and to preserve the value of such
real property or other assets except as would not reasonably be expected to
result in a Material Adverse Effect.  Without limiting the generality of the
foregoing, each Borrower shall, and shall cause each other Credit Party to,
comply with each Environmental Law requiring the performance at any real
property by any Credit Party of activities in response to the release or
threatened release of a Hazardous Material except as would not reasonably be
expected to have a Material Adverse Effect.

 

50

 

Section 4.11

 

Further Assurances.

 

51

 

Section 4.12

 

Reserved

 

52

 

Section 4.13

 

Power of Attorney

 

52

 

Section 4.14

 

Reserved

 

53

 

Section 4.15

 

Schedule Updates

 

53

 

Section 4.16

 

Intellectual Property and Licensing

 

53

 

Section 4.17

 

Regulatory Reporting and Covenants.

 

54

iii

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

ARTICLE 5 - NEGATIVE COVENANTS

 

55

 

Section 5.1

 

Debt; Contingent Obligations

 

55

 

Section 5.2

 

Liens

 

55

 

Section 5.3

 

Distributions

 

55

 

Section 5.4

 

Restrictive Agreements

 

55

 

Section 5.5

 

Payments and Modifications of Subordinated Debt

 

56

 

Section 5.6

 

Consolidations, Mergers and Sales of Assets; Change in Control.

 

56

 

Section 5.7

 

Purchase of Assets, Investments

 

56

 

Section 5.8

 

Transactions with Affiliates

 

56

 

Section 5.9

 

Modification of Organizational Documents

 

56

 

Section 5.10

 

Modification of Certain Agreements; Royalty Agreements

 

57

 

Section 5.11

 

Conduct of Business

 

57

 

Section 5.12

 

Reserved

 

57

 

Section 5.13

 

Limitation on Sale and Leaseback Transactions

 

57

 

Section 5.14

 

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts

 

57

 

Section 5.15

 

Compliance with Anti-Terrorism Laws

 

58

 

Section 5.16

 

Change in Accounting

 

58

ARTICLE 6 - RESERVED

 

58

ARTICLE 7 - CONDITIONS

 

58

 

Section 7.1

 

Conditions to Closing

 

58

 

Section 7.2

 

Conditions to Each Loan

 

59

 

Section 7.3

 

Searches

 

59

 

Section 7.4

 

Post Closing Requirements

 

59

ARTICLE 8 – REGULATORY MATTERS

 

60

 

Section 8.1

 

Reserved

 

60

 

Section 8.2

 

Representations and Warranties

 

60

iv

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

 

Section 8.3

 

Healthcare Operations

 

62

ARTICLE 9 - SECURITY AGREEMENT

 

63

 

Section 9.1

 

Generally

 

63

 

Section 9.2

 

Representations and Warranties and Covenants Relating to Collateral.

 

63

ARTICLE 10 - EVENTS OF DEFAULT

 

67

 

Section 10.1

 

Events of Default

 

67

 

Section 10.2

 

Acceleration and Suspension or Termination of Term Loan Commitment

 

69

 

Section 10.3

 

UCC Remedies.

 

70

 

Section 10.4

 

Reserved.

 

71

 

Section 10.5

 

Default Rate of Interest

 

71

 

Section 10.6

 

Setoff Rights

 

71

 

Section 10.7

 

Application of Proceeds.

 

72

 

Section 10.8

 

Waivers.

 

72

 

Section 10.9

 

Injunctive Relief

 

74

 

Section 10.10

 

Marshalling; Payments Set Aside

 

74

ARTICLE 11 - AGENT

 

74

 

Section 11.1

 

Appointment and Authorization

 

74

 

Section 11.2

 

Agent and Affiliates

 

75

 

Section 11.3

 

Action by Agent

 

75

 

Section 11.4

 

Consultation with Experts

 

75

 

Section 11.5

 

Liability of Agent

 

75

 

Section 11.6

 

Indemnification

 

75

 

Section 11.7

 

Right to Request and Act on Instructions

 

76

 

Section 11.8

 

Credit Decision

 

76

 

Section 11.9

 

Collateral Matters

 

76

 

Section 11.10

 

Agency for Perfection

 

76

v

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

 

Section 11.11

 

Notice of Default

 

76

 

Section 11.12

 

Assignment by Agent; Resignation of Agent; Successor Agent.

 

77

 

Section 11.13

 

Payment and Sharing of Payment.

 

77

 

Section 11.14

 

Right to Perform, Preserve and Protect

 

78

 

Section 11.15

 

Additional Titled Agents

 

79

 

Section 11.16

 

Amendments and Waivers.

 

79

 

Section 11.17

 

Assignments and Participations.

 

80

 

Section 11.18

 

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist

 

82

 

Section 11.19

 

Reserved

 

83

 

Section 11.20

 

Definitions

 

83

ARTICLE 12 - MISCELLANEOUS

 

84

 

Section 12.1

 

Survival

 

84

 

Section 12.2

 

No Waivers

 

84

 

Section 12.3

 

Notices.

 

84

 

Section 12.4

 

Severability

 

85

 

Section 12.5

 

Headings

 

85

vi

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

 

Section 12.6

 

Confidentiality.  Agent and each Lender shall hold all non-public information
regarding the Credit Parties and their respective businesses and obtained by
Agent or any Lender pursuant to the requirements hereof in accordance with such
Person’s customary procedures for handling information of such nature, except
that disclosure of such information may be made (i) to their respective agents,
employees, Subsidiaries, Affiliates, attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services, (ii) to prospective transferees or purchasers of any
interest in the Loans, Agent or a Lender, provided, however, that any such
Persons are bound by obligations of confidentiality, (iii) as required by Law,
subpoena, judicial order or similar order and in connection with any litigation,
(iv) as may be required in connection with the examination, audit or similar
investigation of such Person, and (v) to a Person that is a trustee, investment
advisor or investment manager, collateral manager, servicer, noteholder or
secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, “Securitization”
shall mean (A) the pledge of the Loans as collateral security for loans to a

Lender, or (B) a public or private offering by a Lender or any of its Affiliates
or their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the
Loans.  Confidential information shall include only such information identified
as such at the time provided to Agent and shall not include information that
either:  (y) is in the public domain, or becomes part of the public domain after
disclosure to such Person through no fault of such Person, or (z) is disclosed
to such Person by a Person other than a Credit Party, provided, however, Agent
does not have actual knowledge that such Person is prohibited from disclosing
such information.  The obligations of Agent and Lenders under this Section 12.6
shall supersede and replace the obligations of Agent and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
Agent or any Lender prior to the date hereof.

 

85

 

Section 12.7

 

Waiver of Consequential and Other Damages

 

86

 

Section 12.8

 

GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

86

 

Section 12.9

 

WAIVER OF JURY TRIAL

 

86

 

Section 12.10

 

Publication; Advertisement.

 

87

 

Section 12.11

 

Counterparts; Integration

 

87

 

Section 12.12

 

No Strict Construction

 

87

 

Section 12.13

 

Lender Approvals

 

87

 

Section 12.14

 

Expenses; Indemnity

 

87

 

Section 12.15

 

Reserved.

 

89

 

Section 12.16

 

Reinstatement

 

89

 

Section 12.17

 

Successors and Assigns

 

89

 

Section 12.18

 

USA PATRIOT Act Notification

 

89

 

Section 12.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

89

 

 

 

vii

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

 

CREDIT AND SECURITY AGREEMENT

This CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of August 5, 2020 (the “Closing Date”) by and among Aptevo Therapeutics inc., a
Delaware corporation (“Aptevo Therapeutics”), APTEVO RESEARCH AND DEVELOPMENT
LLC, a Delaware limited liability company (“Aptevo R&D”) and any additional
borrower that may hereafter be added to this Agreement (each, individually as a
“Borrower”, and collectively with any entities that become party hereto as
Borrower and each of their successors and permitted assigns, the “Borrowers”),
MIDCAP FINANCIAL TRUST, a Delaware statutory trust, individually as a Lender,
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

Article 1 - DEFINITIONS

Section 1.1Certain Defined Terms.  The following terms have the following
meanings:

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, and/or (b) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.

“Additional Titled Agents” has the meaning set forth in Section 11.15.

1

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons.  As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and permitted assigns of MCF in
such capacity.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

“Applicable Margin” means six and one quarter percent (6.25%).

“Aptevo R&D” has the meaning given such term in the preamble

“Aptevo Therapeutics” has the meaning given such term in the preamble.

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition (including by merger, allocation of assets
(including allocation of assets to any series of a limited liability company),
division, consolidation or amalgamation) by any Credit Party or any Subsidiary
thereof of any asset of such Credit Party or such Subsidiary.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period) in the amount
of $1,000,000 are offered to major banks in the London interbank market on or
about 11:00 a.m. (London time) two (2) Business Days prior to the commencement
of such Interest Period, for a term comparable to such Interest Period, which
determination shall be conclusive in the absence of manifest error; provided,
however, if (a) the supervisor for the administrator responsible for determining
and publishing such rate per annum (or any component thereof) or any
Governmental Authority having jurisdiction over the Agent has made a public
announcement identifying a date certain on or after which such rate (or any
component thereof) shall no longer be provided or published, as the case may be;
or (b) if the Agent shall have determined in good faith, and shall have
forthwith given notice of such determination to the Borrower Representative,
that timely,

2

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

adequate and reasonable means do not exist for ascertaining such rate, and the
circumstances giving rise to the Agent’s inability to ascertain LIBOR are
unlikely to be temporary, then Agent (acting reasonably) may, upon prior written
notice to Borrower Representative, in consultation with Borrower, (i) establish
a reasonably comparable index or source that gives due consideration to the then
prevailing market convention for determining a rate of interest for similar
loans in the United States at such time together with corresponding adjustments
to “Applicable Margin” or scale factor or floor to such index that Agent, in its
reasonable discretion, has determined is necessary to preserve the current
all-in yield (including interest rate margins, any interest rate floors,
original issue discount and upfront fees, but without regard to future
fluctuations of such alternative index, it being acknowledged and agreed that
neither Agent nor any Lender shall have any liability whatsoever from such
future fluctuations) to use as the basis for Base LIBOR Rate and (ii) amend this
Agreement to reflect such alternative rate of interest and such other changes to
this Agreement as may be applicable (including, without limitation, operational,
term, conforming and other related changes). Notwithstanding anything to the
contrary in this Agreement, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as Agent
shall not have received, within five (5) Business Days of the date such
amendment is provided to the Lenders, written notice from the Required Lenders
stating that such Required Lenders object to such amendment.

“Base Rate” means a per annum rate of interest equal to the rate of interest
announced, from time to time, within Wells Fargo Bank, National Association
(“Wells Fargo”) at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.  

“Borrower Representative” means Aptevo Therapeutics, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close and, in the case
of a Business Day which relates to a determination of the LIBOR Rate, a day on
which dealings are carried on in the London interbank eurodollar market.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

3

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

“Change in Control” means any of the following events:  (a) any Person (other
than another Borrower) or two or more Persons acting in concert shall have
acquired beneficial ownership, directly or indirectly, of, or shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
or control over, voting stock of any Borrower (or other securities convertible
into such voting stock) representing more than 50% of the combined voting power
of all voting stock of any Borrower; (b) any Borrower ceases to own, directly or
indirectly, 100% of the capital stock of any of its Subsidiaries (with the
exception of any Subsidiaries permitted to be dissolved, merged or otherwise
disposed of to the extent otherwise permitted by this Agreement); or (c) the
occurrence of a “Change of Control” or “Change in Control” or terms of similar
import under any document or instrument governing or relating to Debt of or
equity in such Person.  As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the Securities and Exchange Commission under
the Securities Exchange Act of 1934.

“Closing Date” has the meaning set forth in the introductory paragraph hereto.

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
any successor statutes thereto, and applicable U.S. Department of Treasury
regulations issued pursuant thereto in temporary or final form.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto, but excluding any Excluded Property.

“Commercial Products” means commercial products developed or in-licensed by the
Borrowers in accordance with the terms of this Agreement.

“Commitment Annex” means Annex A to this Agreement.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase  or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to

4

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

preserve the solvency, financial condition or level of income of another
Person.  The amount of any Contingent Obligation shall be equal to the amount of
the obligation so Guaranteed or otherwise supported or, if not a fixed and
determinable amount, the maximum amount so Guaranteed or otherwise supported.

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) that is outside of routine monitoring
and monitoring required under applicable Laws of a product without its physical
removal to some other location.

“Credit Exposure” means, at any time, any portion of the Term Loan Commitments,
the Loans or any other portion of the Obligations that remains outstanding;
provided, however, that no Credit Exposure shall be deemed to exist solely due
to the existence of contingent indemnification liability, absent the assertion
of a claim, or the known existence of a claim reasonably likely to be asserted,
with respect thereto.

“Credit Party” means each Borrower and each Guarantor and “Credit Parties” means
all such Persons.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the Ordinary Course of Business and which do
not remain unpaid more than ninety (90) days past the invoice date, (d) all
capital leases of such Person, (e) all non-contingent obligations of such Person
to reimburse any bank or other Person in respect of amounts paid under a letter
of credit, banker’s acceptance or similar instrument, (f) all equity securities
of such Person subject to repurchase or redemption other than at the sole option
of such Person, (g) all obligations secured by a Lien on any asset of such
Person, whether or not such obligation is otherwise an obligation of such
Person, (h) “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts but in each case solely to the extent carried on the balance sheet of
such Person as a liability in accordance with GAAP, (i) all Debt of others
Guaranteed by such Person, and (j) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Credit Party.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Borrower and each financial
institution in which such Borrower maintains a Deposit Account, which agreement
provides that (a) such financial institution shall comply with instructions
originated by Agent directing disposition of the funds in such Deposit Account
without further consent by the applicable Borrower, and (b) such financial
institution shall agree that it shall have no Lien on, or right of setoff or
recoupment against, such Deposit Account or the contents thereof, other

5

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

than in respect of usual and customary service fees and returned items, and
containing such other terms and conditions as Agent may reasonably require.

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
or (b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person.

“Dollars” or “$” means the lawful currency of the United States of America.

“Drug Application” means a biologic license application for any Product, as
appropriate, as that term is defined in the FDCA.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements pertaining to the environment, natural
resources, pollution, health (including any environmental clean-up statutes and
all regulations adopted by any local, state, federal or other Governmental
Authority, and any statute, ordinance, code, order, decree, law rule or
regulation all of which pertain to or impose liability or standards of conduct
concerning medical waste or medical products, equipment or supplies), safety or
clean-up that apply to any Borrower and relate to Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. § 5101 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
§ 136 et seq.), the Emergency Planning and Community Right-to-Know Act (42
U.S.C. § 11001 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), the Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. §
4851 et seq.), any analogous state or local laws, any amendments thereto, and
the regulations promulgated pursuant to said laws, together with all amendments
from time to time to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

6

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower (including as a result of its membership of the Controlled Group)
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five (5) years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning set forth in Section 10.1.

“Excluded Accounts” has the meaning set forth in Section 5.14.

“Excluded Domestic Holdco” means a wholly-owned Subsidiary of Borrower
substantially all the assets of which consist of capital stock or other equity
interests and debt interests in the Excluded Foreign Subsidiary held directly or
indirectly by such Subsidiary and that does not engage in any business,
operations or activity other than that of a holding company.  For the avoidance
of doubt, it is understood and agreed that no Excluded Domestic Holdcos exist as
of the Closing Date.

“Excluded Foreign Subsidiaries” means, collectively, each Subsidiary of Borrower
not organized under the laws of the United States, a state thereof, or the
District of Columbia (a “Foreign Subsidiary”) to the extent a 956 Impact (as
defined below) exists with respect to such Subsidiary.  A “956 Impact” will be
deemed to exist to the extent the issuance of a guaranty by, grant of a Lien by,
or pledge of greater than two-thirds of the voting stock of, a Foreign
Subsidiary would in the reasonable judgment of the Borrowers results in material
incremental income tax liability as a result of the application of Section 956
of the Code, taking into account actual anticipated repatriation of funds,
foreign tax credits and other relevant factors.

“Excluded Property” means, collectively:

(a)voting shares of any (A) Excluded Foreign Subsidiary of Borrower or (B)
Excluded Domestic Holdco, in each case, in excess of 65% of all of the issued
and outstanding voting shares of capital stock of such subsidiary if, in each
case, a pledge of a greater percentage would result in a 956 Impact existing;

(b)any lease, license, contract, property right (including without limitation
any jointly owned or jointly developed Intellectual Property rights) or
agreement as to which, if and to the extent that, and only for so long as the
grant of a security interest therein shall (1) constitute or result in a breach,
termination or default under any such lease, license, contract, property right
or agreement or render it unenforceable, (2) be prohibited by any applicable Law
or (3) require the consent of any third party that cannot be obtained after the
use of commercially reasonable efforts to obtain such consent (in each case of
clauses (1), (2) and (3), other than to the extent that any such breach,
termination, default, prohibition or requirement for consent would be rendered
ineffective pursuant to Sections 9-406 or 9-408 of the UCC of any relevant
jurisdiction or any other applicable Law); provided that such security interest
shall attach immediately to each portion of such lease, license, contract,
property rights or agreement that does not result in any of the consequences
specified above; provided that in no event shall the Ruxience Royalty Agreement,
the IXINITY Royalty Agreement or any Accounts arising under or in connection
with either of the foregoing constitute Excluded Property under this clause (b);

(c)Excluded Accounts;

7

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(d)intent to use trademark applications or service mark applications;

(e)any property which, subject to the terms of Section 5.4, is subject to a Lien
of the type described in clause (i) of the definition of Permitted Lien pursuant
to documents which prohibit a Borrower from granting any other Liens on such
property;

(f)any certificates, licenses and other authorizations issued by any
Governmental Authority to the extent that an applicable Law prohibits the
granting of a security interest therein (other than to the extent that any such
prohibition would be rendered ineffective pursuant to Sections 9-406 or 9-408 of
the UCC of any relevant jurisdiction or any other applicable Law); and

(g)at all times during the Wells Fargo LC Period, the Wells Fargo LC Cash
Collateral Account, all cash and cash equivalents deposited therein and all
identifiable proceeds thereof;

provided, however, “Excluded Property” shall not include any proceeds, products,
substitutions, receivables or replacements of Excluded Property (unless such
proceeds, products, substitutions, receivables or replacements would otherwise
constitute Excluded Property).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent, any Lender or any other recipient of any payment to be made by or on
behalf of any obligation of Credit Parties hereunder or the Obligations or
required to be withheld or deducted from a payment to Agent, such Lender or such
recipient (including any interest and penalties thereon):  (a) Taxes to the
extent imposed on or measured by Agent’s, any Lender’s or such recipient’s net
income (however denominated), branch profits Taxes, and franchise Taxes and
similar Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under which Agent, such Lender or such recipient is
organized, has its principal office or conducts business with respect to
entering into any of the Financing Documents or taking any action thereunder or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, United States
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loans pursuant to a Law in
effect on the date on which (i) such Lender becomes a party to this Agreement
other than as a result of an assignment requested by a Credit Party under the
terms hereof or (ii) such Lender changes its lending office for funding its
Loan, except in each case to the extent that, pursuant to Section 2.8, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Term Loan Commitment or to such Lender immediately before it changed its lending
office; (c) Taxes attributable to such Lender’s failure to comply with Section
2.8(c); and (d) any U.S. federal withholding taxes imposed in respect of a
Lender under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental agreement
(and any associated rules or regulations promulgated thereunder) entered into in
connection therewith, and any agreement entered into pursuant to Section
1471(b)(1) of the Code.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

8

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

“Fee Letter” means each agreement between Agent and Borrowers relating to fees
payable to Agent and/or Lenders in connection with this Agreement or the other
Financing Documents.

“Financing Documents” means this Agreement, any Notes, the Security Documents,
each Fee Letter, each subordination or intercreditor agreement pursuant to which
any Debt and/or any Liens securing such Debt is subordinated to all or any
portion of the Obligations and all other documents, instruments and agreements
related to the Obligations and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms hereof.  

“Foreign Lender” has the meaning set forth in Section 2.8(c)(i).

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211 in the United States, or as otherwise
defined under applicable Healthcare Law.

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined

9

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

as a “hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including:  (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A.
§ 9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls, flammable explosives, radioactive materials,
infectious substances, materials containing lead-based paint or raw materials
which include hazardous constituents); and (h) any other toxic substance or
contaminant that is subject to any Environmental Laws.  

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval, manufacture, production, analysis, distribution, importation,
exportation, use, handling, quality, reimbursement, sale, labeling, advertising,
promotion, or postmarket requirements of any biologic, Product, or other product
(including, without limitation, any ingredient or component of the foregoing
products) subject to regulation under the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. et seq.) and similar state or foreign laws, pharmacy laws, Medicare,
Medicaid, and all Laws pursuant to which Permits are issued, in each case, as
the same may be amended from time to time.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
or any other Credit Party under any Financing Documents and (b) to the extent
not otherwise described in (a), Other Taxes.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement, dated as of the Closing Date, by and among the
Borrowers and the Agent.

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through licensing or by way of merger, consolidation or combination
with another Person) of (i) of all or substantially all of the assets of another
Person, or (ii) any business, Product, Intellectual Property, business line or
product line, division or other unit operation of or from any Person or (c)
make, purchase

10

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

or hold any advance, loan, extension of credit or capital contribution to or in,
or any other investment in, any Person.  The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect thereto.

“IRS” has the meaning set forth in Section 2.8(c)(i).

“IXINITY Royalty Agreement” means certain LLC Purchase Agreement, dated as of
February 28, 2020, between Medexus Pharma, Inc. and Aptevo Therapeutics, as
amended, supplemented or otherwise modified from time to time prior to the
Closing Date and as thereafter amended, supplemented or otherwise modified from
time to time in accordance with the terms of this Agreement.

“IXINITY Royalty Excluded Deposit Account” means a segregated Deposit Account of
Borrower that may be established for the sole purpose of collecting payments
under the IXINITY Royalty Agreement, which payments have been sold as part of a
Permitted IXINITY Royalty Stream Disposition (the “Transferred IXINITY Royalty
Payments”), on behalf of the purchaser of such payments; provided that (a) in no
event shall the IXINITY Royalty Excluded Deposit Account contain, at any time,
any funds of Borrowers or their Subsidiaries or any other amounts other than the
Transferred IXINITY Royalty Payments, and (b) all funds collected in respect of
the Transferred IXINITY Royalty Payments shall be disbursed to the purchaser of
such Transferred IXINITY Royalty Payments within five (5) Business Days of
Borrower’s receipt thereof (or such later date as may be permitted by Agent in
its reasonable discretion).

“IXINITY Royalty Stream” means all rights to receive Royalties and all other
amounts to be paid to or on behalf of Borrowers or any of their Subsidiaries
under or pursuant to the IXINITY Royalty Agreement or any other agreement or
document entered into in connection therewith and all other Royalties in respect
of IXINITY (coagulation factor IX (recombinant)) or any “Product” (as defined in
the IXINITY Royalty Agreement).

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to and as permitted by
Section 11.17, and (d) the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing.  

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) one and one half of one percent (1.50)% and (b) the rate
determined by Agent (rounded upwards, if necessary, to the next 1/100th%) by
dividing (i) the Base LIBOR Rate for the Interest Period, by (ii) the sum of one
minus the daily average during such Interest Period of the aggregate maximum
reserve requirement (expressed as a decimal) then imposed under Regulation D of
the Board of Governors of the Federal Reserve System (or any successor thereto)
for “Eurocurrency Liabilities” (as defined therein); provided that in no event
shall the LIBOR Rate be higher than two and one half of one percent (2.50%).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset

11

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Loan Account” has the meaning set forth in Section 2.6(b).

“Loan(s)” means the Term Loan and each and every advance under the Term
Loan.  All references herein to the “making” of a Loan or words of similar
import shall mean, with respect to the Term Loan, the making of any advance in
respect of a Term Loan.

“Mandatory Excess Royalty Payment” has the meaning set forth in Section
2.1(a)(ii)(B)(vi).

“Mandatory Royalty Stream Disposition Prepayment” has the meaning set forth in
Section 2.1(a)(ii)(B)(v).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.

“Market Withdrawal” means a Person’s removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the condition
(financial or otherwise), operations, business, properties or prospects of any
of the Credit Parties, (b) the rights and remedies of Agent or Lenders under any
Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (c) the
legality, validity or enforceability of any Financing Document, (d) the
existence or perfection of any security interest granted in any Financing
Document, (e) the value of any material Collateral, or (f) a material impairment
of the prospect of repayment of any portion of the Obligations; provided,
however, notwithstanding anything to the contrary contained in clauses (a)
through (f) hereof, if any of Borrower’s financial statements filed with the SEC
contain a disclosure that there is “substantial doubt about the ability of
Borrower to continue as a going concern”, such disclosure shall not by itself
constitute a Material Adverse Effect.  

“Material Contracts” means (a) the Subordinated Debt Documents, (b) each Royalty
Agreement, (c) the agreements listed on Schedule 3.17, and (d) each other
agreement or contract to which such Credit Party or its Subsidiaries is a party
the loss or termination of which would reasonably be expected to result in a
Material Adverse Effect.  

“Material Intangible Assets” means all of (a) Borrower’s Intellectual Property
and (b) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the condition
(financial or other), business or operations of Borrower.

“Maturity Date” means the date that is August 1, 2024.

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

12

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and permitted assigns.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

“Notes” has the meaning set forth in Section 2.3.

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in a manner consistent with past practices in all material
respects.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating agreement, joint venture agreement, limited liability company
agreement or members agreement), including any and all shareholder agreements or
voting agreements relating to the capital stock or other equity interests of
such Person.

“Other Connection Taxes” means taxes imposed as a result of a present or former
connection between Agent or any Lender and the jurisdiction imposing such tax
(other than connections arising from Agent or such Lender having executed,
delivered, become a party to, performed its obligations under,

13

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

received payments under, engaged in any other transaction pursuant to or
enforced any Financing Document, or sold or assigned an interest in any Loans or
any Financing Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(i)).

“Participant Register” has the meaning set forth in Section 11.17(a)(iii).

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

“Payment Notification” means a written notification substantially in the form of
Exhibit G hereto.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permit” means all licenses, certificates, accreditations, product approvals,
provider numbers or provider authorizations, supplier numbers, marketing
authorizations, drug authorizations and approvals, other authorizations,
registrations, permits, consents and approvals required under an applicable Law
to be held by a Credit Party, and which are issued or required under Laws
applicable to the business of Borrower or any of its Subsidiaries or necessary
in the manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries.   Without limiting the generality of the foregoing, “Permit”
includes any Regulatory Required Permit.

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:

(a)dispositions of Inventory in the Ordinary Course of Business and not pursuant
to any bulk sale;

(b)dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in, or is surplus to, the business of such Borrower and
its Subsidiaries;

(c)dispositions consisting of, or entry into, Permitted Licenses;

(d)dispositions of obsolete or worn out furniture, fixtures and equipment,
whether now owned or hereafter acquired, in the Ordinary Course of Business;

14

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(e)dispositions approved in writing by Agent;

(f)the abandonment in the Ordinary Course of Business of Intellectual Property
(other than Material Intangible Assets) that is no longer used or useful to
Borrowers or their Subsidiaries;

(g)dispositions of Accounts to a third party in connection with the compromise,
settlement or collection thereof in the Ordinary Course of Business exclusive of
factoring or similar arrangements;

(h)the termination of Swap Contracts in the Ordinary Course of Business;

(i)each Permitted Royalty Stream Disposition; and

(j)dispositions of assets other than those described in clauses (a) through (i)
above for cash at fair value if all of the following conditions are met:  (i)
the assets are not Intellectual Property, Royalties or Royalty Agreements, (ii)
the applicable Borrower or Subsidiary determines in good faith is no longer used
or useful in the business of such Borrower and its Subsidiaries, (iii) the
market value of assets sold or otherwise disposed of in any single transaction
or series of related transactions does not exceed  $250,000 and the aggregate
market value of the assets sold or otherwise disposed of in any fiscal year does
not exceed $500,000 and (iv) the net cash proceeds of such disposition are
applied to the extent required by Section 2.1(a)(ii)(B)(iii).

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
their Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
Agent notice of the commencement of such contest and upon request by Agent, from
time to time, notice of the status of such contest by Borrowers and/or
confirmation of the continuing satisfaction of this definition; (d) the
Collateral or any part thereof or any interest therein shall not be in any
danger of being sold, forfeited or lost by reason of such contest by Borrowers
or their Subsidiaries; and (e) upon a final determination of such contest,
Borrowers and their Subsidiaries shall promptly comply with the requirements
thereof.

“Permitted Contingent Obligations” means

(a)Contingent Obligations arising in respect of the Debt under the Financing
Documents or with respect to other Permitted Debt (other than pursuant to clause
(k) of the definition thereof), provided that (i) any such Contingent Obligation
is subordinated to the Obligations to the same extent as the Debt to which it
relates is subordinated to the Obligations and (ii) no Credit Party may incur
Contingent Obligations under this clause (a) in respect of Debt incurred by any
Person that is not a Borrower or Guarantor;

(b)Contingent Obligations resulting from endorsements for collection or deposit
in the Ordinary Course of Business;

(c)Contingent Obligations outstanding on the Closing Date and set forth on
Schedule 5.1 (including any Permitted Refinancings thereof);

15

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(d)Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $250,000 in the aggregate at any time outstanding;

(e)Contingent Obligations arising under indemnity agreements with title insurers
to cause such title insurers to issue title insurance policies;

(f)Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.6;

(g)so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;

(h)Contingent Obligations of Borrower, incurred during the Wells Fargo LC Period
under or pursuant to the Wells Fargo Standby Letter of Credit Agreement in
respect of the Wells Fargo Letters of Credit; provided that the aggregate amount
of such Contingent Obligations shall not, at any time, when combined with the
Debt set forth in clause (i) of the definition of “Permitted Debt”, exceed (i)
$3,000,000 at any time on or prior to December 31, 2021, or (ii) $0 at any time
after December 31, 2021; and

(i)other Contingent Obligations not permitted by clauses (a) through (h) above,
not to exceed $250,000 in the aggregate at any time outstanding.  

“Permitted Debt” means:  

(a)Borrowers’ and their Subsidiaries’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents;

(b)Debt incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business;

(c)purchase money Debt and capital leases not to exceed $1,000,000 at any time
(whether in the form of a loan or a lease) used solely to acquire equipment used
in the Ordinary Course of Business and secured only by such equipment;

(d)Debt existing on the Closing Date and described on Schedule 5.1 (including
any Permitted Refinancings thereof);

(e)so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;

16

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(f)Debt owed to any Person providing property, casualty, liability, or other
insurance to the Credit Parties, including to finance insurance premiums, so
long as the amount of such Debt is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
policy year in which such Debt is incurred and such Debt is outstanding only
during such policy year;

(g)trade accounts payable arising and which do not remain unpaid more than
ninety (90) days past the invoice date and in the Ordinary Course of Business,
or which are the subject of a Permitted Contest;

(h)without limiting the provisions of Section 5.7 with respect to any Investment
by a Credit Party, Debt consisting of unsecured intercompany loans and advances
(i) incurred by any Borrower owing to one or more other Borrowers, or (ii)
incurred by any Excluded Foreign Subsidiary owing to any Borrower in an
aggregate amount for all Excluded Foreign Subsidiaries not to exceed $100,000
incurred in any fiscal year;

(i)Debt of Borrower incurred during the Wells Fargo LC Period under or pursuant
to the Wells Fargo Standby Letter of Credit Agreement in respect of the Wells
Fargo Letters of Credit, provided that the aggregate amount of such Debt shall
not, at any time, when combined with the Contingent Obligations set forth in
clause (h) of the definition of “Permitted Contingent Obligations”, exceed (i)
$3,000,000 at any time on or prior to December 31, 2021, or (ii) $0 at any time
after December 31, 2021;

(j)any Subordinated Debt;

(k)Debt consisting of Permitted Contingent Obligations;

(l)intercompany Debt arising from loans made (i) by a Borrower or Secured
Guarantor to another Borrower or Secured Guarantor, (ii) by a non-Credit Party
Subsidiary of a Borrower to another non-Credit Party Subsidiary of a Borrower,
or (iii) any non-Credit Party Subsidiary to a Credit Party (so long as such Debt
is subordinated to the Obligations owed by the Credit Parties under the
Financing Documents);

(m)Debt arising from the honoring of an Instrument drawn against insufficient
funds;

(n)Debt related to commercial credit cards that, in the aggregate outstanding at
any one time, does not exceed $400,000 and is secured solely by cash collateral
maintained in a Credit Card Cash Collateral Account;

(o)Debt in respect of taxes, assessments, or government charges to the extent
not resulting in an Event of Default and which is the subject of a Permitted
Contest; and

(p)unsecured debt not included in clauses (a) through (o) above that in the
aggregate outstanding at any time does not exceed $500,000.

“Permitted Distributions” means the following Distributions:  (a) dividends by
any Subsidiary of any Borrower or Secured Guarantor to such parent Borrower or
Secured Guarantor; (b) dividends payable solely in common stock; and
(c) repurchases of stock of former employees, directors or consultants pursuant
to stock purchase agreements so long as an Event of Default does not exist at
the time of such repurchase and would not exist after giving effect to such
repurchase, provided, however, that such repurchase does not exceed $250,000 in
the aggregate per fiscal year.

17

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

“Permitted Investments” means:  

(a)Investments shown on Schedule 5.7 and existing on the Closing Date;

(b)to the extent constituting an Investment, cash and cash equivalents owned by
such Person;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the Ordinary Course of
Business;

(d)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$250,000 at any time;

(e)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(f)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business, provided, however, that this subpart (f) shall not
apply to Investments of Borrowers in any Subsidiary;

(g)Investments consisting of Deposit Accounts or Securities Accounts in which
Agent has received a Deposit Account Control Agreement or Securities Account
Control Agreement, as applicable (other than Excluded Accounts);

(h)[Reserved];

(i)Investments by any Borrower or Secured Guarantor in another Borrower or
Secured Guarantor;

(j)Investments of cash and cash equivalents in an Excluded Foreign Subsidiary
(either directly or through an Excluded Domestic Holdco) but solely to the
extent that the aggregate amount of such Investments with respect to all
Excluded Foreign Subsidiaries does not, at any time, exceed $100,000 in the
aggregate in any fiscal year; provided that in no event shall the aggregate
amount of Investments made in any Excluded Foreign Subsidiary exceed the amount
necessary (as reasonably determined by the Borrowers) to fund the current and
projected annual operating expenses of such Excluded Foreign Subsidiary (taking
into account its revenue from other sources);

(k)Investments by any Excluded Foreign Subsidiary or Excluded Domestic Holdco in
any other Excluded Foreign Subsidiary or Excluded Domestic Holdco;

(l)to the extent constituting an Investment, the entering into of any Permitted
License;

(m)so long as no Event of Default exists or would arise as a result thereof, (i)
in-licenses by Borrowers or their Subsidiaries of Intellectual Property (and
rights thereto) and other technology solely in furtherance of preclinical
research and development in the areas of hematology, infectious diseases and
immune-oncology, and (ii) (x) in-licenses by Borrowers or their Subsidiaries of
Intellectual Property (and rights thereto) and other technology solely in
furtherance of clinical research and development in the

18

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

areas of hematology, infectious diseases and immune-oncology, and (y)
in-licenses by Borrowers or their Subsidiaries of Intellectual Property (and
rights thereto) and other technology that a Borrower believes to be reasonably
useful or necessary in pursuit of development and/or commercialization of its
existing Products; provided that in no event shall the aggregate consideration
paid or payable by Credit Parties or their Subsidiaries in connection with such
in-licenses pursuant to this clause (ii) exceed $500,000 in any calendar year;

(n)Investments consisting of extensions of credit in the nature of Accounts or
notes receivable arising from the grant of trade credit in the Ordinary Course
of Business; and

(o)other Investments of cash and cash equivalents in an amount not exceeding
$500,000 in the aggregate.

“Permitted IXINITY Royalty Stream Disposition” means any bona fide nonrecourse
sale of all or any portion of the IXINITY Royalty Stream to a third party or
third parties; provided that (a) unless (i) Agent shall otherwise consent in
writing (such consent not to be unreasonably withheld or delayed) or (ii) the
proceeds of such sale are used to contemporaneously (and in any event on the
same calendar day as such sale) to pay all Obligations in full, no Event of
Default has occurred and is continuing at the time such sale is consummated or
would result therefrom, (b) Agent shall have received at least three (3)
Business Days’ prior notification and substantially complete draft documentation
pursuant to which the Permitted IXINITY Royalty Stream Disposition will be
consummated, (c) such sale is for fair consideration and is on commercially
reasonable terms and has been approved by the Aptevo Therapeutics Board of
Directors, (d) the unrestricted net cash proceeds received by Borrowers as an
upfront payment (not subject to any contractual right of refund or recoupment)
on the date the first such sale is consummated are greater than or equal to
$7,500,000, (e) such sale is not prohibited by, or otherwise in violation of,
the terms of the IXINITY Royalty Agreement or applicable Law and (f) on the date
any such sale is consummated, Borrower has made the required Mandatory Royalty
Stream Disposition Prepayment in accordance with Section 2.1(a)(ii)(B)(v).
Without limiting the foregoing in any way, the parties agree that the Permitted
IXINITY Royalty Stream Disposition may involve the creation of an IXINITY
Royalty Excluded Deposit Account; provided that Borrowers and their Subsidiaries
shall have no liability to any purchaser or other party for any failure of
Medexus Pharma, Inc. or any of its successors or affiliates to make any payments
in respect of any portion of the IXINITY Royalty Stream that has been disposed
of pursuant to a Permitted IXINITY Royalty Stream Disposition.  

“Permitted License” means so long as no Event of Default has occurred and is
continuing at the time such license is granted or would result from the granting
thereof:

(a)any license or sublicense of Intellectual Property rights (including licenses
or sublicenses thereto) of a Credit Party to a Borrower or Secured Guarantor;

(b)any non-exclusive license or sublicense of Intellectual Property rights
(including licenses or sublicenses thereto) of Borrower or its Subsidiaries so
long as all such licenses are granted to third parties or Subsidiaries in the
Ordinary Course of Business, do not result in a legal transfer of title to the
licensed property, and (except in the case of non-exclusive licenses by a Credit
Party to a Subsidiary thereof) have been granted in exchange for fair
consideration;

(c) any exclusive license or sublicense of Intellectual Property rights
(including licenses or sublicenses thereto) of Borrower or its Subsidiaries to a
third party to the extent such Intellectual Property rights relate solely to
discrete clinical Products and so long as such licenses do not result in a legal
transfer of title to the licensed property, are exclusive solely as to discrete
geographical areas outside of North America, and have been granted in exchange
for fair consideration;

19

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(d)any exclusive license or sublicense of Intellectual Property rights
(including licenses or sublicenses thereto) of Borrower or its Subsidiaries to a
third party to the extent such Intellectual Property rights relate solely to
discrete preclinical Products (not, for the avoidance of doubt, clinical
Products, Commercial Products or any other commercial Product) and so long as
such licenses do not result in a legal transfer of title to the licensed
property and have been granted in exchange for fair consideration; and

(e)to the extent not otherwise permitted pursuant to clauses (a)-(d) above, any
exclusive license or sublicense of Intellectual Property rights (including
licenses or sublicenses thereto)  of Borrower or its Subsidiaries to a third
party to the extent such Intellectual Property rights relate solely to discrete
clinical Products (not, for the avoidance of doubt, Commercial Products or any
other commercial Product) and so long as such licenses do not result in a legal
transfer of title to the licensed property and have been granted in exchange for
fair consideration; provided that, in each case under this clause (e), Borrower
receives a non-refundable net upfront cash payment at the time such license is
entered into of at least Ten Million Dollars ($10,000,000) and  Borrower has
prepaid the Term Loans in accordance with Section 2.1(a)(ii)(B)(iv) on the date
Borrower or its Subsidiary enters into such license.

“Permitted Liens” means:  

(a)deposits or pledges of cash to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance
(but excluding Liens arising under ERISA or, with respect to any Pension Plan or
Multiemployer Plan, the Code) pertaining to a Borrower’s or its Subsidiary’s
employees, if any;

(b)deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;

(c)carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like
Liens on Collateral arising in the Ordinary Course of Business with respect to
obligations which are not due, or which are being contested pursuant to a
Permitted Contest;

(d)Liens for taxes or other governmental charges that are not at the time
delinquent or thereafter payable without penalty or that are the subject of a
Permitted Contest;

(e)attachments, appeal bonds, judgments and other similar Liens on Collateral
for sums not exceeding $250,000 in the aggregate arising in connection with
court proceedings; provided, however, that the execution or other enforcement of
such Liens is effectively stayed and the claims secured thereby are the subject
of a Permitted Contest;

(f)Liens with respect to real estate, easements, rights of way, restrictions,
minor defects or irregularities of title, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents, materially affect the value or marketability
of the Collateral, impair the use or operation of the Collateral for the use
currently being made thereof or impair Borrowers’ ability to pay the Obligations
in a timely manner or impair the use of the Collateral or the ordinary conduct
of the business of any Borrower or any Subsidiary and which, in the case of any
real estate that is part of the Collateral, are set forth as exceptions to or
subordinate matters in the title insurance policy accepted by Agent insuring the
lien of the Security Documents;

(g)Liens and encumbrances in favor of the Agent under the Financing Documents;

20

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(h)Liens existing on the Closing Date and set forth on Schedule 5.2 (including
any Permitted Refinancings thereof);

(i)any Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within twenty (20) days after the acquisition thereof;

(j)Liens and encumbrances of the purchaser of all or a portion of the IXINITY
Royalty Stream on the IXINITY Royalty Excluded Deposit Account;

(k)precautionary financing statements in connection with operating leases or
consigned goods in the Ordinary Course of Business;

(l)Liens of the applicable depository bank in respect of the Credit Card Cash
Collateral Accounts and the amounts contained therein;

(m)during the Wells Fargo LC Period, Liens on the Wells Fargo LC Cash Collateral
Account and the cash and cash equivalents deposited therein, in an aggregate
amount not to exceed (i) $3,000,000 at any time on or prior to December 31,
2021, or (ii) $0 at any time after December 31, 2021, securing Borrower’s
obligations under the Wells Fargo Standby Letter of Credit Agreement and the
Wells Fargo Letters of Credit;

(n)Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under clause (f) of the definition of Permitted Debt;
provided that in the case of directors and officers, fiduciary, lawyer
professional liability, employees practices liability, crime and product
liability insurance, the liens securing such financing may be granted on the
applicable policies of insurance and all payments to the insured under or in
respect of such policies; and

(o)to the extent constituting the granting of a Lien, the making of a Permitted
Asset Disposition.

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, and
(b) such amendments or modifications to a Borrower’s or Subsidiary’s
Organizational Documents (other than those involving a reorganization of a
Borrower or Subsidiary under the laws of a different jurisdiction) that would
not adversely affect the rights and interests of Agent or Lenders and fully
disclosed to Agent within thirty (30) days after such amendments or
modifications have become effective.

“Permitted Refinancing” means Debt constituting a refinancing or extension of
Debt permitted under clauses (c) or (d) of the definition of Permitted Debt and
that (a) has an aggregate outstanding principal amount not greater than the
aggregate principal amount of the Debt being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Debt being refinanced or
extended, (c) is not entered into as part of a sale leaseback transaction, (d)
is not secured by a Lien on any assets other than the collateral securing the
Debt being refinanced or extended, (e) the obligors of which are the same as the
obligors of the Debt being refinanced or extended and (f) is otherwise on terms
no less favorable to Credit Parties and their Subsidiaries, taken as a whole,
than those of the Debt being refinanced or extended.

“Permitted Royalty Stream Disposition” means (a) each Permitted Ruxience Royalty
Stream Disposition, and (b) each Permitted IXINITY Royalty Stream Disposition.

21

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

“Permitted Ruxience Royalty Stream Disposition” means any bona fide nonrecourse
sale of all or any portion of the Ruxience Royalty Stream to a third party or
third parties; provided that (a) unless (i) Agent shall otherwise consent in
writing (such consent not to be unreasonably withheld or delayed) or (ii) the
proceeds of such sale are used to contemporaneously (and in any event on the
same calendar day as such sale) to pay all Obligations in full, no Event of
Default has occurred and is continuing at the time such sale is consummated or
would result therefrom, (b) Agent shall have received at least three (3)
Business Days’ prior notification and substantially complete draft documentation
pursuant to which the Permitted Ruxience Royalty Stream Disposition will be
consummated, (c) such sale is for fair consideration and is on commercially
reasonable terms and has been approved by the Aptevo Therapeutics Board of
Directors, (d) the unrestricted net cash proceeds received by Borrowers as an
upfront payment (not subject to any contractual right of refund or recoupment)
on the date the first such sale is consummated are greater than or equal to
$20,000,000, (e) such sale is not prohibited by, or otherwise in violation of,
the terms of the Ruxience Royalty Agreement or applicable Law, and (f) on the
date any such sale is consummated, Borrower has made the required Mandatory
Royalty Stream Disposition Prepayment in accordance with Section
2.1(a)(ii)(B)(v).

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“Piper Sandler Securities Account” means that certain Securities Account of
Borrower maintained as a brokerage account at Piper Sandler & Co., with an
account number of T6A-018841 for purposes of receiving proceeds from the sale of
Aptevo Therapeutics’ common stock; provided that the aggregate amount on deposit
in such Securities Account shall not at any time exceed $250,000.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the Closing
Date, by and among each Pledgor (as defined therein) and Issuer (as defined
therein) and the Agent.

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender, and (b) for all other purposes (including,
without limitation, the indemnification obligations arising under Section 11.6)
with respect to any Lender, the percentage obtained by dividing (i) the Term
Loan Commitment Amount of such Lender (or, in the event the Term Loan Commitment
shall have been terminated, such Lender’s then outstanding principal advances of
such Lender under the Term Loan), by (ii) the sum of the Term Loan Commitment
(or, in the event the Term Loan Commitment shall have been terminated, the then
outstanding principal advances of such Lenders under the Term Loan) of all
Lenders.

“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by or acquired by any Borrower or any of its
Subsidiaries.

“Recall” means a Person’s removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

“Register” has the meaning set forth in Section 11.17(a)(iii).

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

“Regulatory Reporting Event” has the meaning set forth in Section 4.17.

22

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Subsidiaries as such activities are being conducted by such Borrower and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21 U.S.C. Section 510 as may be required
under applicable Laws, and those issued by state governments for the conduct of
Borrower’s or any Subsidiary’s business.

“Required Lenders” means at any time Lenders holding (a)  fifty percent (50%) or
more of the sum of the Term Loan Commitment (taken as a whole), or (b) if the
Term Loan Commitment has been terminated, fifty percent (50%) or more of the
then aggregate outstanding principal balance of the Loans.

“Responsible Officer” means any of the Chief Executive Officer, Chief Operating
Officer, Chief Financial Officer, Treasurer, Comptroller, Vice President of
Finance, or any other officer of the applicable Borrower reasonably acceptable
to Agent.

“Royalty” means a royalty, earnout, distribution, license fee or other payment
or income or receivable of any type, including any such payments characterized
as a share of net profits, up-front or lump sum payment, milestone payment,
commission, fee or any other similar amount owed to any Person as a result of
such Person’s rights (including in connection with any sale or transfer) in
respect of any Intellectual Property, any Product or any device, drug or other
biologic or pharmaceutical product or preparation or diagnostic test.

“Royalty Agreement” means each of (a) the Ruxience Royalty Agreement, (b) the
IXINITY Royalty Agreement, and (c) each other agreement or document pursuant to
which Credit Parties or their subsidiaries are reasonably expected to receive
Royalties (net of any payments required to be made by the Credit Parties in
respect of the sales resulting in such Royalties) in excess of (i) $1,000,000
per year or (ii) $7,500,000 in aggregate during the term of such agreement or
document.

“Royalty Stream” means each of the Ruxience Royalty Stream and the IXINITY
Royalty Stream.

“Ruxience Royalty Agreement” means that certain License and Collaboration
Agreement between Wyeth LLC and Aptevo R&D (as successor in interest to Emergent
Product Development Seattle, LLC, as successor in interest to Trubion
Pharmaceuticals, Inc.), dated as of December 19, 2005, as amended, supplemented
or otherwise modified from time to time prior to the Closing Date and as
thereafter amended, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Ruxience Royalty Stream” means all rights to receive Royalties and all other
amounts to be paid to or on behalf of Borrowers or any of their Subsidiaries
under or pursuant to the Ruxience Royalty Agreement or any other agreement or
document entered into in connection therewith and all other Royalties in respect
of Ruxience, any other CD-20 Product (as defined in the Ruxience Royalty
Agreement), or any CD20 Biosimilar Product (as defined in the Ruxience Royalty
Agreement).

“SEC” means the United States Securities and Exchange Commission.

“Secured Guarantor” means any Credit Party that has executed or delivered, or
shall in the future execute or deliver to Agent, any Guarantee of all or any
portion of the Obligations, the obligations under which are secured by all or
substantially all of its property of the type described in Schedule 9.1 hereto
(other than Excluded Property).

23

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any applicable Borrower and each
securities intermediary in which such Borrower maintains a Securities Account
pursuant to which Agent shall obtain “control” (as defined in Article 9 of the
UCC) over such Securities Account.

“Security Document” means this Agreement, the Intellectual Property Security
Agreement, the Pledge Agreement, each collateral assignment agreement with
respect to any Royalty Agreement, and each other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders.

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

“Stated Rate” has the meaning set forth in Section 2.7.

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion.  As of the Closing Date, there is no Subordinated Debt.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.  As of the
Closing Date, there are no Subordinated Debt Documents.

“Subordination Agreement” means each agreement between Agent and another
creditor of the Credit Parties, as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof, pursuant to which the Debt owing from any Credit Party and/or the Liens
securing such Debt granted by any Credit Party to such creditor are subordinated
in any way to the Obligations and the Liens created under the Security
Documents, the terms and provisions of such Subordination Agreements to have
been agreed to by and be acceptable to Agent in the exercise of its sole
discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement,

24

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than fifty percent (50%) or of which
any such Person is a general partner or may exercise the powers of a general
partner.  Unless the context otherwise requires, each reference to a Subsidiary
shall be a reference to a Subsidiary of a Borrower.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning set forth in Section 2.1(a)(i).

“Term Loan Commitment” means the sum of each Lender’s Term Loan Commitment
Amount, which is equal to $25,000,000.00 in the aggregate for all such Lender’s
as of the Closing Date.

“Term Loan Commitment Amount” means, (a) as to any Lender that is a Lender on
the Closing Date, the dollar amount set forth opposite such Lender’s name on the
Commitment Annex under the column “Term Loan Commitment Amount”, as such amount
may be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of Term Loans outstanding and its commitment to make advances
in respect of the Term Loan) pursuant to the terms of any and all effective
assignment agreements to which such Lender is a party, and (b) as to any Lender
that becomes a Lender after the Closing Date, the amount of the “Term Loan
Commitment Amount(s)” of other Lender(s) assigned to such new Lender pursuant to
the terms of the effective assignment agreement(s) pursuant to which such new
Lender shall become a Lender, as such amount may be adjusted from time to time
by any amounts assigned (with respect to such Lender’s portion of Term Loans
outstanding and its commitment to make advances in respect of the Term Loan)
pursuant to the terms of any and all effective assignment agreements to which
such Lender is a party.

“Term Loan Commitment Percentage” means, as to any Lender, (a) on the Closing
Date, the percentage set forth opposite such Lender’s name on the Commitment
Annex under the column “Term Loan Commitment Percentage” (if such Lender’s name
is not so set forth thereon, then, on the Closing Date, such percentage for such
Lender shall be deemed to be zero), and (b) on any date following the Closing
Date, the percentage equal to the Term Loan Commitment Amount of such Lender on
such date divided by the Term Loan Commitment on such date.

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) any
date on which the maturity of the Loans is accelerated pursuant to Section 10.2,
or (c) the termination date stated in any notice of termination of this
Agreement provided by Borrowers in accordance with Section 2.12.

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.

“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.

25

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq, Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and the
regulations promulgated pursuant to such statutes.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“United States” means the United States of America.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.8(c)(i).  

“Wells Fargo LC Cash Collateral Account” means one or more certificates of
deposit of Borrower maintained at Wells Fargo (including without limitation
certificate of deposit numbers 1139862385, 1445113564, 1472051927 and
2181475910) that are segregated from and not commingled with any other funds of
Borrower or its Subsidiaries, the aggregate balance of which shall not at any
time exceed 105% of the face value of the Wells Fargo Letters of Credit then
outstanding, and which shall constitute the sole security for the obligations of
Borrower under the Wells Fargo Standby Letter of Credit Agreement and the Wells
Fargo Letters of Credit.

“Wells Fargo LC Period” means the period commencing on the Closing Date and
terminating on the earlier of (a) the date Borrower receives all or
substantially all of its anticipated value added tax refunds from the Italian
government, the Wells Fargo Letters of Credit have expired or been terminated
and the Borrower’s obligations under the Wells Fargo Standby Letter of Credit
Agreement have terminated and (b) December 31, 2021.

“Wells Fargo Letters of Credit” means those certain letters of credit issued
during the Wells Fargo LC Period by Wells Fargo for the account of Borrowers
pursuant to the Wells Fargo Standby Letter of Credit Agreement, but solely to
the extent required by the beneficiary thereof in order for Borrowers to receive
value added tax refunds from the Italian government; provided, however, that the
aggregate face value of all such letters of credit may not exceed (i) $3,000,000
at any time on or prior to December 31, 2021, or (ii) $0 at any time after
December 31, 2021.

“Wells Fargo Standby Letter of Credit Agreement” means that certain Standby
Letter of Credit Agreement, dated as of February 23, 2018, pursuant to which
Wells Fargo has agreed to issue letters of credit for the account of Borrower
and Borrower has agreed to reimburse Wells Fargo for amounts drawn under such
letters of credit, as amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof.

“Withholding Agent” means any Borrower or Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each

26

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Borrower and its Consolidated Subsidiaries delivered to Agent on or prior to the
Closing Date.  If at any time any change in GAAP would affect the computation of
any financial ratio or financial requirement set forth in any Financing
Document, and either Borrowers or the Required Lenders shall so request, Agent,
the Lenders and Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided, however, that until so amended, (a) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (b) Borrowers shall provide to Agent and the Lenders financial
statements and other documents required under this Agreement which include a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  Any obligations of a Person under a
lease (whether existing now or entered into in the future) that is not (or would
not be) a capital lease obligation under GAAP as in effect prior to giving
effect to FASB Accounting Standards Update No. 2016-02, Leases, shall not be
treated as a capital lease obligation solely as a result of the adoption of
changes in GAAP.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Debt or other liabilities of any Credit Party or any
Subsidiary of any Credit Party at “fair value”, as defined therein.

Section 1.3Other Definitional and Interpretive Provisions.  References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided.  Any term defined herein may be used in
the singular or plural.  “Include”, “includes” and “including” shall be deemed
to be followed by “without limitation”.  Except as otherwise specified or
limited herein, references to any Person include the successors and assigns of
such Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”,
respectively.  Unless otherwise specified herein, the settlement of all payments
and fundings hereunder between or among the parties hereto shall be made in
lawful money of the United States and in immediately available
funds.  References to any statute or act shall include all related current
regulations and all amendments to such statutes, acts and regulations, and any
successor statutes, acts and regulations.  All amounts used for purposes of
financial calculations required to be made herein shall be without
duplication.  References to any statute or act, without additional reference,
shall be deemed to refer to federal statutes and acts of the United
States.  References to any agreement, instrument or document shall include all
schedules, exhibits, annexes and other attachments thereto. References to any
agreement, instrument or document shall include all amendments thereto, to the
extent permitted herby.  References to capitalized terms that are not defined
herein, but are defined in the UCC, shall have the meanings given them in the
UCC. All references herein to times of day shall be references to daylight or
standard time, as applicable.  All references herein to a merger, transfer,
consolidation, amalgamation, assignment, sale or transfer, or analogous term,
will be construed to mean also a division of or by a limited liability company,
as if it were a merger, transfer, consolidation, amalgamation, assignment, sale
or transfer, or similar term, as applicable.  Any series of limited liability
company shall be considered a separate Person.

Section 1.4Settlement and Funding Mechanics.  Unless otherwise specified herein,
the settlement of all payments and fundings hereunder between or among the
parties hereto shall be made in lawful money of the United States and in
immediately available funds.

Section 1.5Time is of the Essence.  Time is of the essence in Borrower’s and
each other Credit Party’s performance under this Agreement and all other
Financing Documents.

Section 1.6Time of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight savings or standard,
as applicable).

27

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Article 2 - LOANS

Section 2.1Loans.  

(a)Term Loans.  

(i)Term Loan Amounts.  On the terms and subject to the conditions set forth
herein and in the other Financing Documents, the Lenders severally hereby agree
to make to Borrowers a term loan in an original aggregate principal amount equal
to the Term Loan Commitment (“Term Loan”).  Each Lender’s obligation to fund the
Term Loan shall be limited to such Lender’s Term Loan Commitment Percentage, and
no Lender shall have any obligation to fund any portion of any Term Loan
required to be funded by any other Lender, but not so funded.  No Borrower shall
have any right to reborrow any portion of the Term Loan that is repaid or
prepaid from time to time.  The Term Loan shall be funded on the Closing
Date.  Borrowers shall deliver to Agent a Notice of Borrowing with respect to
the proposed Term Loan advance, such Notice of Borrowing to be delivered no
later than noon (Eastern time) on the Closing Date.  

(ii)Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.  

(A)There shall become due and payable, and Borrowers shall repay the Term Loan
through, scheduled payments as set forth on Schedule 2.1 attached
hereto.  Notwithstanding the payment schedule set forth above, the outstanding
principal amount of the Term Loan shall become immediately due and payable in
full on the Termination Date.

(B)There shall become due and payable and Borrowers shall prepay the Term Loan
in the following amounts and at the following times:  

(i)Unless Agent shall otherwise consent in writing, on the date on which any
Credit Party (or Agent as loss payee or assignee) receives any casualty proceeds
in excess of $250,000 with respect to assets upon which Agent maintained a Lien,
an amount equal to one hundred percent (100%) of such proceeds (net of
out-of-pocket expenses and repayment of secured debt permitted under clause (c)
of the definition of Permitted Debt and encumbering the property that suffered
such casualty), or such lesser portion of such proceeds as Agent shall elect to
apply to the Obligations;

(ii)an amount equal to any interest that is deemed to be in excess of the
Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loans by any Lender as provided for in
Section 2.7;

(iii)unless Agent shall otherwise consent in writing, upon receipt by any Credit
Party of the proceeds of any Asset Disposition in excess of $250,000 in any
fiscal year that is not made in the Ordinary Course of Business, an amount equal
to one hundred percent (100%) of the net cash proceeds of such asset disposition
(net of out-of-pocket expenses and repayment of secured debt permitted under
clause (c) of the definition of Permitted Debt and encumbering such asset), or
such lesser portion as Agent shall elect to apply to the Obligations;

28

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(iv)if Borrower or any of its Subsidiaries enters into any Permitted License
pursuant to clause (e) of the definition thereof, unless Agent shall otherwise
consent in writing (in its sole discretion), on the date such Permitted License
is entered into, Borrower shall prepay the Term Loans in an amount equal the
aggregate upfront consideration received or deemed received by or on behalf of
Borrowers or its Subsidiaries under or in connection with entering into such
Permitted License;

(v)on the date on which any Permitted Royalty Stream Disposition is consummated,
Borrower shall prepay the Term Loan in the following amounts: (A) with respect
to the first Permitted Royalty Stream Disposition to occur after the Closing
Date (the Royalty Stream that is the subject of such Permitted Royalty Stream
Disposition being, the “First Sold Royalty Stream”) and for any subsequent
Permitted Royalty Stream Disposition in respect of the First Sold Royalty
Stream, an amount equal to the lesser of (x) $20,000,000 and (y) the total
amount of nonrefundable upfront consideration paid or payable in connection with
such Permitted Royalty Stream Disposition net of all out-of-pocket expenses of
Borrower with respect thereto, including any Taxes; provided that in no event
shall the Borrowers be required to prepay the Term Loans in an aggregate amount
greater than $20,000,000 pursuant to this clause (A), and (B) with respect to
any Permitted Royalty Stream Disposition in respect of any Royalty Stream other
than the First Sold Royalty Stream, an amount sufficient to pay all the
Obligations in cash in full ((A) and (B), collectively, the “Mandatory Royalty
Stream Disposition Prepayment”).  By way of example and for the avoidance of
doubt, if the First Sold Royalty Stream is the IXINITY Royalty Stream, Borrowers
shall be required to pay all the Obligations in full pursuant to clause (v)(B)
above on the first date that any Permitted Royalty Stream Disposition in respect
of the Ruxience Royalty Stream occurs; and

(vi)commencing with the calendar quarter ending on June 30, 2021 and for each
calendar quarter ending thereafter, Borrower shall, by the date that is
forty-five (45) days following the last day of each such calendar quarter,
prepay the Term Loan in an amount equal to 100% of the Royalties received (or
deemed received) by or on behalf of Borrowers or any of their Subsidiaries
during such calendar quarter, including all amounts received in respect of the
Ruxience Royalty Stream and the IXINITY Royalty Stream, up to a cap of
$2,500,000 for each such calendar quarter; provided that no prepayments shall be
required pursuant to this clause (vi) if, at any time, the aggregate outstanding
principal balance of the Term Loans has been reduced to an amount equal to or
less than $5,000,000 as a result of Borrower making a prepayment pursuant to
clause (v)(A) above (each such prepayment a “Mandatory Excess Royalty Payment”).

Notwithstanding clause (B)(i) and (B)(iii) above, respectively, the foregoing
and so long as no Event of Default then exists: (1) any such casualty proceeds
may be used by Borrowers within two hundred seventy (270) days from the receipt
of such proceeds to replace or repair any assets in respect of which such
proceeds were paid so long as prior to the receipt of such proceeds, Borrowers
have delivered to Agent a reinvestment plan detailing such replacement or
repair; and (2) proceeds of asset dispositions (other than, for the avoidance of
doubt, any Permitted Royalty Stream Dispositions) that are not made in the
Ordinary Course of Business may be used by Borrowers within two hundred seventy

29

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(270) days from the receipt of such proceeds to purchase new or replacement
assets of comparable value; and

(C)Borrowers may from time to time, with at least five (5) Business Days prior
delivery to Agent of an appropriately completed Payment Notification, prepay the
Term Loan in whole or in part; provided, however, that each such prepayment
(other than a prepayment in whole) shall be in an amount equal to $1,000,000 or
a higher integral multiple of $1,000,000 and shall be accompanied by any
applicable fees, as set forth in Section 2.2 and/or in each Fee Letter.

(iii)All Prepayments.  Except as this Agreement may specifically provide
otherwise, all prepayments of the Term Loan shall be applied by Agent to the
Obligations in inverse order of maturity.  The monthly payments required under
Schedule 2.1 shall continue in the same amount (for so long as the Term Loan
and/or (if applicable) any advance thereunder shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
Term Loan. Notwithstanding anything to the contrary contained in the foregoing,
in the event that there have been multiple advances under the Term Loan each of
which such advances has a separate amortization schedule of principal payments
under Schedule 2.1 attached hereto, each prepayment of the Term Loan shall be
applied by Agent to reduce and prepay the principal balance of the earliest-made
advance then outstanding in the inverse order of maturity of the scheduled
payments with respect to such advance until such earliest-made advance is paid
in full (and to the extent the total amount of any such partial prepayment shall
exceed the outstanding principal balance of such earliest-made advance, the
remainder of such prepayment shall be applied successively to the remaining
advances under the Term Loan in the direct order of the respective advance dates
in the manner provided for in this sentence).  

(iv)LIBOR Rate.

(A)Except as provided in subsection (C) below, the Term Loan shall accrue
interest at the LIBOR Rate plus the Applicable Margin.  

(B)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes in Taxes or taxes excluded from the definition of Taxes in
Section 2.8 hereof) and changes in the reserve requirements imposed by the Board
of Governors of the Federal Reserve System (or any successor), which additional
or increased costs would increase the cost of funding loans bearing interest
based upon the LIBOR Rate; provided, however, that notwithstanding anything in
this Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.  In any such
event, the affected Lender shall give Borrowers and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender (I) require such Lender to
furnish to Borrowers a statement

30

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (II) repay the Loans bearing
interest based upon the LIBOR Rate with respect to which such adjustment is
made.

(C)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to
maintain Loans bearing interest based upon the LIBOR Rate or to continue such
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender, (I) in the
case of the pro rata share of the Term Loan held by such Lender and then
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such portion of the Term Loan, and
interest upon such portion thereafter shall accrue interest at the Base Rate
plus the Applicable Margin, and (II) such portion of the Term Loan shall
continue to accrue interest at the Base Rate plus the Applicable Margin until
such Lender determines that it would no longer be unlawful or impractical to
maintain such Term Loan at the LIBOR Rate.

(D)Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

Section 2.2Interest, Interest Calculations and Certain Fees.  

(a)Interest.  From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus the Applicable Margin.  Interest on the Loans shall
be paid monthly in arrears on the first (1st) day of each month and on the
maturity of such Loans, whether by acceleration or otherwise.  Interest on all
other Obligations shall be payable upon demand.  

(b)Fee Letter.  In addition to the other fees set forth herein, the Borrowers
agree to pay Agent and/or Lenders (as applicable) the fees set forth in each Fee
Letter.

(c)Audit Fees.  Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on the first Business Day of the month following the date of
issuance by Agent of a written request for payment thereof to
Borrowers.  Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing, Borrowers shall not be required to reimburse Agent
for more than two (2) audits per fiscal year.

(d)Wire Fees.   Borrowers shall pay to Agent, for its own account and not for
the account of any other Lenders, on written demand, fees for incoming and
outgoing wires made for the account of Borrowers, such fees to be based on
Agent’s then current wire fee schedule (available upon written request of the
Borrowers).

(e)Late Charges.  If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under

31

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

the other Financing Documents are not timely made and remain overdue for a
period of five (5) days, Borrowers, without notice or demand by Agent, promptly
shall pay to Agent, for its own account and not for the benefit of any other
Lenders, as additional compensation to Agent in administering the Obligations,
an amount equal to three percent (3.0%) of each delinquent payment.

(f)Computation of Interest and Related Fees.  All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding of a Loan shall be included
in the calculation of interest.  The date of payment of a Loan shall be excluded
from the calculation of interest.  If a Loan is repaid on the same day that it
is made, one (1) day’s interest shall be charged.  

(g)Automated Clearing House Payments.  If Agent (or its designated servicer or
trustee on behalf of a securitization vehicle) so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be effective upon receipt.  Borrowers shall
execute any and all forms and documentation necessary from time to time to
effectuate such automatic debiting.  In no event shall any such payments be
refunded to Borrowers.

Section 2.3Notes.  The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Term Loan Commitments.  

Section 2.4Reserved.

Section 2.5Reserved.

Section 2.6General Provisions Regarding Payment; Loan Account.

(a)All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim.  If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension
thereto).  Any payments received in the Payment Account before 12:00 Noon
(Eastern time) on any date shall be deemed received by Agent on such date, and
any payments received in the Payment Account at or after 12:00 Noon (Eastern
time) on any date shall be deemed received by Agent on the next succeeding
Business Day.  

(b)Agent shall maintain a loan account in the Register (the “Loan Account”) on
its books to record Loans and other extensions of credit made by the Lenders
hereunder or under any other Financing Document, and all payments thereon made
by each Borrower.  All entries in the Loan Account shall be made in accordance
with Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise

32

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

affect any Borrower’s ultimate obligation to pay all amounts owing hereunder or
under any other Financing Document.  Agent shall provide Borrowers with a
monthly statement regarding the Loan Account. Unless any Borrower notifies Agent
of any objection to any such statement (specifically describing the basis for
such objection) within ninety (90) days after the date of receipt thereof, it
shall be deemed final, binding and conclusive upon Borrowers in all respects as
to all matters reflected therein.

Section 2.7Maximum Interest.  In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable Law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to
Borrowers.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

Section 2.8Taxes; Capital Adequacy.  

(a)All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future Taxes, except as required by applicable Law. If any applicable
Law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and if any such withholding or deduction is in respect of any Indemnified
Taxes, then the Borrowers shall pay such additional amount or amounts as is
necessary to ensure that the net amount actually received by Agent and each
Lender will equal the full amount Agent and such Lender would have received had
no such withholding or deduction been required (including, without limitation,
such withholdings and deductions applicable to additional sums payable under
this Section 2.8).  As soon as practicable after payment of any Tax by a
Borrower to a Governmental Authority pursuant to this Section 2.8, such Borrower
shall promptly forward to Agent the original or a certified copy of an official
receipt, a copy of the return reporting such payment, or other documentation
reasonably satisfactory to Agent evidencing such payment to such authority.
Borrowers shall timely pay to the relevant Governmental Authority in accordance
with applicable Law, or at the option of Agent timely reimburse it for the
payment of, any Other Taxes.

(b)The Borrowers shall indemnify Agent and Lenders, within ten (10) days after
demand thereof, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.8) payable or paid by Agent or any

33

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Lender or required to be withheld or deducted from a payment to Agent or any
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes and Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate in
reasonable detail as to the amount of such payment or liability delivered to
Borrowers by a Lender (with a copy to Agent), or by Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(c)Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Financing Document shall deliver to
Borrower Representative and Agent, at the time or times prescribed by applicable
Law or reasonably requested by Borrower Representative or Agent, such properly
completed and executed documentation reasonably requested by Borrower
Representative or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrower Representative or Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by
Borrowers or Agent as will enable Borrowers or Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.8(c)(i), 2.8(c)(ii) and 2.8(e)
below) shall not be required if in such Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  

(i)Each Lender that is not a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (each such
Lender a “Foreign Lender”) shall, to the extent it is legally entitled to do so,
execute and deliver to Borrower Representative and Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or Agent)
whichever of the following is applicable:  (A) in the case of a Foreign Lender
claiming the benefits of an income tax treaty to which the United States is a
party, (x) with respect to payments of interest under any Financing Document,
properly completed and executed copies of United States Internal Revenue Service
(“IRS”) Forms W-8BEN or W-8BEN-E (or successor form) establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Financing Documents, properly completed and executed copies of IRS
Forms W-8BEN or W-8BEN-E (or successor form) establishing an exemption from, or
reduction of, U.S. federal withholding tax pursuant to the “business profits” or
“other income” article of such tax treaty; (B)  executed copies of Form W-8ECI
(or successor form); (C) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 871(h)(3)(B) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y)  executed copies of IRS Forms W-8BEN or W-8BEN-E (or
successor form); (D) to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E (or successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9 (or
successor form), and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and

34

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

indirect partner; or (E) other applicable forms, certificates or documents
prescribed by the IRS.  Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify Borrower
Representative and Agent in writing of its legal inability to do so.  In
addition, to the extent permitted by applicable Law, such forms shall be
delivered by each Foreign Lender upon the obsolescence or invalidity of any form
previously delivered by such Foreign Lender.  Each Foreign Lender shall promptly
notify Borrower Representative at any time it determines that it is no longer in
a position to provide any previously delivered certificate to Borrower
Representative (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  

(ii)Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes shall, to
the extent permitted by Law, provide to Borrower Representative and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower
Representative or Agent), a properly completed and executed IRS Form W-9 or any
successor form certifying as to such Lender’s entitlement to an exemption from
U.S. federal backup withholding and other applicable forms, certificates or
documents prescribed by the IRS or reasonably requested by Borrower
Representative or Agent.  Each such Lender shall promptly notify Borrowers at
any time it determines that any certificate previously delivered to Borrower
Representative (or any other form of certification adopted by the U.S.
governmental authorities for such purposes) is no longer valid.  

(iii)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or Agent), executed
copies of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrowers or Agent to determine the withholding or
deduction required to be made.

(d)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund in respect of any Taxes as to which it has been
indemnified pursuant to this Section 2.8 (including by the payment of additional
amounts pursuant to this Section 2.8), then it shall promptly pay an amount
equal to such refund to the indemnifying party, net of all reasonable
out-of-pocket expenses of such indemnified party with respect thereto, including
any Taxes, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that,
upon the written request of such indemnified party, the indemnifying party
agrees to repay any amount paid over to the indemnifying party (plus any related
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required, for any reason, to
disgorge or otherwise repay such refund.  Notwithstanding anything to the
contrary in this Section 2.8, in no event will the indemnified party be required
to pay any amount to an indemnifying party pursuant to this Section 2.8(d) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This Section 2.8 shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(e)If a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the

35

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower Representative and Agent at the time or times prescribed by
Law and at such time or times reasonably requested by Borrower Representative or
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower Representative or Agent as may be necessary for
Borrowers and Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (e), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(f)Each Lender shall severally indemnify Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.17 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with any Financing Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Financing Document or
otherwise payable by Agent to such Lender from any other source against any
amount due to Agent under this paragraph (f).

(g)Each party’s obligations under Section 2.8(a) through (f) shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
Obligations hereunder.

(h)If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of Law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrowers shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued on or after the day which is two hundred
seventy (270) days prior to the date on which such Lender first made demand
therefor; provided, however; that notwithstanding anything in this Agreement to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory

36

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.

(i)If any Lender requests compensation under either Section 2.1(a)(iv) or
Section 2.8(h), or requires Borrowers to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.8, then, upon the written request of Borrower Representative, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder (subject to the terms of this Agreement) to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or materially reduce amounts payable pursuant to
any such subsection, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender (as determined in its sole
discretion).  Without limitation of the provisions of Section 12.14, each
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

Section 2.9Appointment of Borrower Representative.  

(a)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, give instructions with respect to the disbursement of the proceeds
of the Loans , giving and receiving all other notices and consents hereunder or
under any of the other Financing Documents and taking all other actions
(including in respect of compliance with covenants) in the name or on behalf of
any Borrower or Borrowers pursuant to this Agreement and the other Financing
Documents.  Agent and Lenders may disburse the Loans to such bank account of
Borrower Representative or a Borrower or otherwise make such Loans to a
Borrower, in each case as Borrower Representative may designate or direct,
without notice to any other Borrower.  Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

(b)Borrower Representative hereby accepts the appointment by Borrowers to act as
the agent and attorney-in-fact of Borrowers pursuant to this Section
2.9.  Borrower Representative shall ensure that the disbursement of any Loans
that are at any time requested by or to be remitted to or for the account of a
Borrower, shall be remitted or issued to or for the account of such Borrower.

(c)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Financing Documents.

(d)Any notice, election, representation, warranty, covenant, agreement or
undertaking made or delivered by or on behalf of any Borrower by Borrower
Representative shall be deemed for all purposes to have been made or delivered
by such Borrower, as the case may be, and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made or
delivered directly by such Borrower.

(e)No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent. If Borrower
Representative resigns under this Agreement, Borrowers shall be entitled to
appoint a successor Borrower Representative (which shall be a Borrower and shall
be reasonably

37

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

acceptable to Agent as such successor).  Upon the acceptance of its appointment
as successor Borrower Representative hereunder, such successor Borrower
Representative shall succeed to all the rights, powers and duties of the
retiring Borrower Representative and the term “Borrower Representative” shall
mean such successor Borrower Representative for all purposes of this Agreement
and the other Financing Documents, and the retiring or terminated Borrower
Representative’s appointment, powers and duties as Borrower Representative shall
be thereupon terminated.

Section 2.10Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.

(a)Borrowers are defined collectively to include all Persons named as one of the
Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein.  Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons.  Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower.  In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken
together.  By way of illustration, but without limiting the generality of the
foregoing, the terms of Section 10.1 of this Agreement are to be applied to each
individual Person named as one of the Borrowers herein (as well as to all such
Persons taken as a whole), such that the occurrence of any of the events
described in Section 10.1 of this Agreement as to any Person named as one of the
Borrowers herein shall constitute an Event of Default even if such event has not
occurred as to any other Persons named as the Borrowers or as to all such
Persons taken as a whole.

(b)Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below).  Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly.  For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

(c)Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations of such Borrower or otherwise modify, amend or change the terms of
any Note of such Borrower or other

38

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

agreement, document or instrument now or hereafter executed by such Borrower and
delivered to Agent for any Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower.  Without
limitations of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference.  Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers.  All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrowers.

(d)Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

(e)Borrowers hereby agree, as between themselves, that to the extent that Agent,
on behalf of Lenders, shall have received from any Borrower any Recovery Amount
(as defined below), then the paying Borrower shall have a right of contribution
against each other Borrower in an amount equal to such other Borrower’s
contributive share of such Recovery Amount; provided, however, that in the event
any Borrower suffers a Deficiency Amount (as defined below), then the Borrower
suffering the Deficiency Amount shall be entitled to seek and receive
contribution from and against the other Borrowers in an amount equal to the
Deficiency Amount; and provided, further, that in no event shall the aggregate
amounts so reimbursed by reason of the contribution of any Borrower equal or
exceed an amount that would, if paid, constitute or result in Fraudulent
Conveyance.  Until all Obligations have been paid and satisfied in full, no
payment made by or for the account of a Borrower including, without limitation,
(i) a payment made by such Borrower on behalf of the liabilities of any other
Borrower, or (ii) a payment made by any other Guarantor under any Guarantee,
shall entitle such Borrower, by subrogation or otherwise, to any payment from
such other Borrower or from or out of such other Borrower’s property.  The right
of each Borrower to receive any contribution under this Section 2.10(e) or by
subrogation or otherwise from any other Borrower shall be subordinate in right
of payment to the Obligations and such Borrower shall not exercise any right or
remedy against such other Borrower or any property of such other Borrower by
reason of any performance of such Borrower of its joint and several obligations
hereunder, until the Obligations have been paid and satisfied in full in cash
(and as to which no right of claw-back under applicable preference or fraudulent
transfer Laws has been asserted), and no Borrower shall exercise any right or
remedy with respect to this Section 2.10(e) until the Obligations have been paid
and satisfied in full in cash (and as to which no right of claw-back under
applicable preference or fraudulent transfer Laws has been asserted).  

39

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

As used in this Section 2.10(e), the term “Recovery Amount” means the amount of
proceeds received by or credited to Agent from the exercise of any remedy of the
Lenders under this Agreement or the other Financing Documents, including,
without limitation, the sale of any Collateral.  As used in this
Section 2.10(e), the term “Deficiency Amount” means any amount that is less than
the entire amount a Borrower is entitled to receive by way of contribution or
subrogation from, but that has not been paid by, the other Borrowers in respect
of any Recovery Amount attributable to the Borrower entitled to contribution,
until the Deficiency Amount has been reduced to Zero Dollars ($0) through
contributions and reimbursements made under the terms of this Section 2.10(e) or
otherwise.

Section 2.11Reserved.

Section 2.12Termination; Restriction on Termination.

(a)Termination by Lenders.  In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

(b)Termination by Borrowers.  Upon at least ten (10) Business Days’ prior
written notice and pursuant to payoff documentation in form and substance
reasonably satisfactory to Agent and Lenders, Borrowers may, at their option,
terminate this Agreement. Any notice of termination given by Borrowers shall be
an irrevocable notice (provided that such notice may be conditioned on closing
the applicable refinancing or transfer for which such notice was given) unless
all Lenders otherwise agree in writing and no Lender shall have any obligation
to make any Loans on or after the termination date stated in such
notice.  Borrowers may elect to terminate this Agreement in its entirety
only.  No section of this Agreement or type of Loan available hereunder may be
terminated singly.

(c)Effectiveness of Termination.  All of the Obligations shall be immediately
due and payable upon the Termination Date.  All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
its Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full, in
immediately available funds, including, without limitation, all Obligations
under the terms of each Fee Letter resulting from such
termination.  Notwithstanding the foregoing or the payment in full of the
Obligations, Agent shall not be required to terminate its Liens in the
Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.

Article 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

Section 3.1Existence and Power.  Each Credit Party (a) is an entity as specified
on Schedule 3.1, (b) is duly organized, validly existing and in good standing
under the laws of the jurisdiction specified on Schedule 3.1 and no other
jurisdiction, (c) has the same legal name as it appears in such Credit

40

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Party’s Organizational Documents and an organizational identification number (if
any), in each case as specified on Schedule 3.1, (d) has all powers and all
Permits necessary or desirable in the operation of its business as presently
conducted or as proposed to be conducted, except where the failure to have such
Permits would not reasonably be expected to have a Material Adverse Effect, and
(e) is qualified to do business as a foreign entity in each jurisdiction in
which it is required to be so qualified, which jurisdictions as of the Closing
Date are specified on Schedule 3.1, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 3.1, no Credit Party (x) has had, over the five (5) year
period preceding the Closing Date, any name other than its current name, or
(y) was incorporated or organized under the laws of any jurisdiction other than
its current jurisdiction of incorporation or organization.

Section 3.2Organization and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each Credit Party of the Financing
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents, (c)
require no further action by or in respect of, or filing with, any Governmental
Authority, except for the filings necessary to perfect the Liens created by the
Financing Documents and (d) do not violate, conflict with or cause a breach or a
default under (i) any Law applicable to any Credit Party in any material
respect, (ii) any of the Organizational Documents of any Credit Party, or
(iii) any material agreement or instrument binding upon it, except for such
violations, conflicts, breaches or defaults as could not, with respect to this
clause (iii), reasonably be expected to have a Material Adverse Effect.

Section 3.3Binding Effect.  Each of the Financing Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.  Each Financing
Document has been duly executed and delivered by each Credit Party party
thereto.

Section 3.4Capitalization.  The authorized equity securities of each of the
Credit Parties (other than Aptevo Therapeutics) as of the Closing Date are as
set forth on Schedule 3.4.  All issued and outstanding equity securities of each
of the Credit Parties are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens (other than Permitted Liens) other
than those in favor of Agent for the benefit of Agent and Lenders, and such
equity securities were issued in all material respects in compliance with all
applicable Laws.  The identity of the holders of the equity securities of each
of the Credit Parties (other than Aptevo Therapeutics) and the percentage of
their fully-diluted ownership of the equity securities of each of the Credit
Parties as of the Closing Date is set forth on Schedule 3.4.  No shares of the
capital stock or other equity securities of any Credit Party, other than those
described above, are issued and outstanding as of the Closing Date.  Except as
set forth on Schedule 3.4, as of the Closing Date there are no preemptive or
other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from any Credit
Party of any equity securities of any such entity.  

Section 3.5Financial Information.  All information delivered to Agent and
pertaining to the financial condition of any Credit Party fairly presents the
financial position of the Credit Parties (taken as a whole) as of such date in
conformity with GAAP (and as to unaudited financial statements, subject to
normal year-end adjustments and the absence of footnote disclosures).  Since
December 31, 2019, no event has occurred which would be reasonably likely to
have a Material Adverse Effect.

Section 3.6Litigation.  Except as set forth on Schedule 3.6 as of the Closing
Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or to such Borrower’s knowledge threatened in
writing against or affecting, any Credit Party.  There is no Litigation pending

41

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

which would be reasonably likely to have a Material Adverse Effect or which in
any manner draws into question the validity of any of the Financing Documents.

Section 3.7Ownership of Property.  Each Borrower and each of its Subsidiaries is
the lawful owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all properties, accounts and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person.

Section 3.8No Default.  No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing.  No Credit Party is in breach or
default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default would reasonably be expected to have a Material Adverse
Effect.

Section 3.9Labor Matters.  As of the Closing Date, there are no strikes or other
labor disputes pending or, to any Borrower’s knowledge, threatened in writing
against any Credit Party.  Hours worked and payments made to the employees of
the Credit Parties have not been in violation of the Fair Labor Standards Act or
any other applicable Law dealing with such matters.  All payments due from the
Credit Parties, or for which any claim may be made against any of them, on
account of wages and employee and retiree health and welfare insurance and other
benefits have been paid or accrued as a liability on their books, as the case
may be.  The consummation of the transactions contemplated by the Financing
Documents will not give rise to a right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which it
is a party or by which it is bound.

Section 3.10Regulated Entities.  No Credit Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.  

Section 3.11Margin Regulations.  The Credit Parties and their Subsidiaries do
not own any stock, partnership interest or other equity securities, except for
their respective Subsidiaries listed on Schedule 3.4 and Permitted
Investments.  Without limiting the foregoing, the Credit Parties and their
Subsidiaries do not own or hold any Margin Stock.  None of the proceeds from the
Loans have been or will be used, directly or indirectly, for the purpose of
purchasing or carrying any “margin stock” (as defined in Regulation U of the
Federal Reserve Board), for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any “margin stock” or for any
other purpose which might cause any of the Loans to be considered a “purpose
credit” within the meaning of Regulation T, U or X of the Federal Reserve Board.

Section 3.12Compliance With Laws; Anti-Terrorism Laws.

(a)Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

(b)None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled
by a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person.  No
Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates or
agents acting or benefiting in any capacity in

42

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

connection with the transactions contemplated by this Agreement, (A) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (B) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.

Section 3.13Taxes.  All U.S. federal and all other material foreign, state and
local tax returns, reports and statements required to be filed by or on behalf
of each Credit Party have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements
are required to be filed and, except to the extent subject to a Permitted
Contest, all Taxes (including real property Taxes) and other charges shown to be
due and payable in respect thereof have been timely paid prior to the date on
which any fine, penalty, interest, late charge or loss may be added thereto for
nonpayment thereof.   Except to the extent subject to a Permitted Contest, all
material state and local sales and use Taxes required to be paid by each Credit
Party have been paid.  All federal and material state returns have been filed by
each Credit Party for all periods for which returns were due with respect to
employee income tax withholding, social security and unemployment taxes, and,
except to the extent subject to a Permitted Contest, the amounts shown thereon
to be due and payable have been paid in full or adequate provisions therefor
have been made therefor on the financial statements of the Credit Parties.

Section 3.14Compliance with ERISA.  

(a)Except as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, (i) each ERISA Plan (and the related trusts
and funding agreements) complies in form and in operation with, has been
administered in compliance with, and the terms of each ERISA Plan satisfy, the
applicable requirements of ERISA and the Code; (ii) each ERISA Plan which is
intended to be qualified under Section 401(a) of the Code is so qualified, and
the United States Internal Revenue Service has issued a favorable determination
letter with respect to each such ERISA Plan; and (iii) no Credit Party has
incurred liability for any excise tax under any of Sections 4971 through 5000 of
the Code.

(b)Except as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Borrower and each Subsidiary is in
compliance with the applicable provisions of ERISA and the provisions of the
Code relating to ERISA Plans and the regulations and published interpretations
therein.  During the thirty-six (36) month period prior to the Closing Date or
the making of any Loan (i) no steps have been taken to terminate any Pension
Plan, other than pursuant to a “standard termination,” within the meaning of
Section 4041(b) of ERISA, and (ii) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
303(k) of ERISA or Section 430(k) of the Code and no event has occurred that
would give rise to a Lien under Section 4068 of ERISA.  No condition exists or
event or transaction has occurred with respect to any Pension Plan which could
result in the incurrence by any Credit Party of any liability, fine or penalty
in an amount in excess of $500,000.  No Credit Party has incurred liability to
the PBGC (other than for current premiums) with respect to any employee Pension
Plan.  Except as would not reasonably be expected to result in material
liability to any Credit Party, all contributions (if any) have been made on a
timely basis to any Multiemployer Plan that are required to be made by any
Credit Party or any other member of the Controlled Group under the terms of the
plan or of any collective bargaining agreement or by applicable Law; no Credit
Party nor any member of the Controlled Group has withdrawn or partially
withdrawn from any Multiemployer Plan, incurred any withdrawal liability with
respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
Credit Party nor any member of the Controlled Group has received any notice that
any Multiemployer Plan is in reorganization, that any such plan is or may be
terminated, or that any such plan is or may become insolvent.

43

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Section 3.15Consummation of Financing Documents; Brokers.  Except for fees
payable to Agent and/or Lenders and except as set forth on Schedule 3.15, no
broker, finder or other intermediary has brought about the obtaining, making or
closing of the transactions contemplated by the Financing Documents, and except
as set forth on Schedule 3.15 no Credit Party has or will have any obligation to
any Person in respect of any finder’s or brokerage fees, commissions or other
expenses in connection herewith or therewith.

Section 3.16Reserved.  

Section 3.17Material Contracts.  

(a)Except for the Financing Documents and the agreements set forth on
Schedule 3.17, as of the Closing Date there are no Material Contracts.  The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination in favor of any party to any Material
Contract (other than any Credit Party), except for such Material Contracts the
noncompliance with which would not reasonably be expected to have a Material
Adverse Effect.  

(b)(i) Each Royalty Agreement is a legal, valid and binding agreement
enforceable (subject, as to enforcement, to (x) the effect of applicable
bankruptcy, insolvency, examinership or similar laws affecting the enforcement
or creditors’ rights and (y) general principles of equity) against the Credit
Parties party thereto in accordance with its terms; (ii) all of each Credit
Party’s rights (including all Accounts) under the Ruxience Royalty Agreement and
any other Royalty Agreement (excluding the IXINITY Royalty Agreement) to which
it is a party are fully assignable to Agent, for the benefit of Lenders, without
further consent of, or any action by, any other Person, and such an assignment
would not constitute a default or breach of such Royalty Agreement; (iii) all of
each Credit Party’s Accounts under the IXINITY Royalty Agreement are fully
assignable to Agent, for the benefit of Lenders, without further consent of, or
any action by, any other Person and such an assignment would not constitute a
default or breach of the IXINITY Royalty Agreement; (iv) no Royalty Agreement or
any Accounts of Borrowers in respect of any Royalty Agreement constitutes
Excluded Property; and (v) all payments to be made to a Credit Party pursuant to
each Royalty Agreement are stated in Dollars (to the extent that specific
amounts or currencies are therein stated) in the applicable Royalty Agreement no
amounts under any Royalty Agreement are required to be paid in a currency other
than Dollars.

(c)Except with respect to property constituting an “account,” “chattel paper,” a
“promissory note” or a “payment intangible” (as each such term is defined in the
UCC), no Credit Party makes any representation or warranty that the Agent or any
Lender may exercise remedies, without the consent of the counterparty
thereunder, in respect of any security interest in any Royalty Agreement
containing an anti-assignment term. This disclaimer does not affect any
representation or warranty relating to the attachment of the security interest.

(d)The obligations of Pfizer Inc., as successor to Wyeth LLC, to make payments
in respect of CD20 Biosimilar Products (as defined in that certain Amendment No.
3 to the Ruxience Royalty Agreement dated as of May 18, 2011 (the “Third
Amendment to Ruxience Royalty Agreement”)) to Borrower pursuant to and in
accordance with the terms of the Third Amendment to Ruxience Royalty Agreement
have not been terminated and remain in full force and effect.

Section 3.18Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.18:

(a)no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no

44

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

investigation or review is pending, or to such Borrower’s knowledge, threatened
in writing by any Governmental Authority or other Person with respect to any
(i) alleged violation by any Credit Party of any Environmental Law, (ii) alleged
failure by any Credit Party to have any Permits required under any Environmental
Law in connection with the conduct of its business or to comply with the terms
and conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials by any Credit Party or any
of its Subsidiaries, or (iv) release of Hazardous Materials caused by any Credit
Party, any of its Subsidiaries, or any of its agents; and

(b)no property now owned or, to the knowledge of each Borrower, leased by any
Credit Party and, to the knowledge of each Borrower, no such property previously
owned or leased by any Credit Party, to which any Credit Party has, directly or
indirectly, transported or arranged for the transportation of any Hazardous
Materials, is listed or, to such Borrower’s knowledge, proposed for listing, on
the National Priorities List promulgated pursuant to CERCLA, or CERCLIS (as
defined in CERCLA) or any similar state list or is the subject of federal, state
or local enforcement actions or, to the knowledge of such Borrower, other
investigations which may lead to claims against any Credit Party for clean-up
costs, remedial work, damage to natural resources or personal injury claims,
including, without limitation, claims under CERCLA except in the case of the
forgoing as would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.19Intellectual Property and License Agreements.  A list of all
Registered Intellectual Property of each Credit Party and all material in-bound
license or sublicense agreements, material exclusive out-bound license or
sublicense agreements, or other rights of any Credit Party to use material
Intellectual Property (but excluding in-bound licenses of over-the-counter
software that is commercially available to the public), as of the Closing Date
and, as updated pursuant to Section 4.15, is set forth on Schedule
3.19.  Schedule 3.19 shall be prepared by Borrower in the form provided by Agent
and contain all information required in such form.  Except for Permitted
Licenses, each Credit Party is the sole owner of its material Intellectual
Property free and clear of any Liens other than Permitted Liens.  No part of the
Material Intangible Assets has been judged invalid or unenforceable, in whole or
in part, and to the Borrower’s knowledge, no claim has been made in writing that
any part of the Intellectual Property violates the rights of any third party
where the effect of such violation would reasonably be expected to have a
Material Adverse Effect.

Section 3.20Solvency.  After giving effect to the Loan advances and the
liabilities and obligations of each Borrower under the Financing Documents, each
Borrower (after giving effect to all rights of such Borrower arising by virtue
of Section 2.10(b) and any other rights of contribution or similar rights of
such Borrower) is Solvent and the Credit Parties (taken as a whole) are Solvent.

Section 3.21Full Disclosure.  The material written information (financial or
otherwise) relating to the Credit Parties, other than projections furnished by
or on behalf of any Credit Party to Agent or any Lender in connection with the
consummation of the transactions contemplated by the Financing Documents, when
taken as a whole, is accurate and complete in all material respects and does not
and will not, when taken as a whole, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made.  All financial projections delivered to Agent and Lenders
by Borrowers (or their agents) have been prepared on the basis of the
assumptions stated therein.  Such projections represent each Borrower’s good
faith estimate of such Borrower’s future financial performance and such
assumptions are believed by such Borrower to be fair and reasonable in light of
current business conditions; provided, however, that it being understood that
projections are as to future events and are not to be viewed as facts,
projections are subject to significant uncertainties and contingencies, many of
which are beyond Borrowers’ control, that Borrowers can give no assurance that
such projections will be attained

45

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

and that actual results during the period or periods covered by any such
projections may differ significantly from the projected results and such
differences may be material.

Section 3.22Interest Rate.  The rate of interest paid under the Notes and the
method and manner of the calculation thereof do not violate any usury or other
law or applicable Laws on the Closing Date, any of the Organizational Documents,
or any of the Financing Documents.

Section 3.23Subsidiaries.  Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

Section 3.24Reserved.  

Section 3.25Accuracy of Schedules.  All information set forth in the Schedules
to this Agreement (including Schedule 3.19 and Schedule 8.2(a)) is true,
accurate and complete as of the Closing Date, the date of delivery of the last
quarterly Compliance Certificate and any other subsequent date in which Borrower
is requested to update such Schedules in accordance with this Agreement.  All
information set forth in the Perfection Certificate is true, accurate and
complete as of the Closing Date and any other subsequent date in which Borrower
is requested to update such certificate in accordance with this Agreement.  

Article 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 4.1Financial Statements and Other Reports.  Each Borrower will deliver
to Agent:  

(a)as soon as available, but no later than thirty (30) days after the last day
of each month, a bank statement of each Borrower certified by a Responsible
Officer and in a form reasonably acceptable to the Agent;

(b)as soon as available, but no later than forty-five (45) days after the last
day of each fiscal quarter, a company prepared consolidated balance sheet, cash
flow and income statement covering Borrowers’ and their Consolidated
Subsidiaries’ consolidated operations during the period, prepared under GAAP,
consistently applied, certified by a Responsible Officer and in a form
reasonably acceptable to Agent;

(c)as soon as available, but no later than one hundred twenty (120) days after
the last day of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion (other than any going concern qualification with respect to,
or resulting from an upcoming maturity date of any Debt occurring within one
year from the time such opinion is delivered) on the financial statements from
Ernst & Young or another independent certified public accounting firm acceptable
to Agent in its reasonable discretion;

(d)within five (5) Business Days of delivery or filing thereof, copies of all
material statements, reports and notices made available to Borrowers’ security
holders or to any holders of any Subordinated Debt and copies of all reports and
other filings made by any Borrower with any stock exchange on which any
securities of any Borrower are traded and/or the SEC;

(e)a prompt written report of any legal actions pending or threatened in writing
against any Borrower or any of its Subsidiaries that would reasonably be
expected to result in damages or costs to any Borrower or any of its
Subsidiaries of Five Hundred Thousand Dollars ($500,000) or more;

46

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(f)prompt written notice of an event that materially and adversely affects the
value of any Intellectual Property;

(g)within sixty (60) days after the start of each fiscal year, projections for
the forthcoming two fiscal years, on a quarterly basis for the current year and
on an annual basis for the subsequent year;

(h)promptly (and in any event within ten (10) days of any request therefor) such
readily available other budgets, sales projections, operating plans and other
financial information and information, reports or statements regarding the
Borrowers, their business and the Collateral as Agent may from time to time
reasonably request; provided, however, that reporting related to Regulatory
Required Permits and/or Regulatory Reporting Events shall be governed by Section
4.17;

(i)within thirty (30) days after the last day of each month (or forty-five (45)
days if such month is the last month of a fiscal quarter), deliver to Agent with
the financial statements described in clause (a) or (b) above (as applicable), a
duly completed Compliance Certificate; and

(j)together with each quarterly Compliance Certificate required to be delivered
pursuant to Section 4.1(i), a report of the amount of all Royalties received by
or on behalf of Borrowers and their Subsidiaries during such calendar quarter,
the dates of payment of such Royalties, the payor(s) of such Royalties and the
net sales upon which such Royalties were calculated.

Section 4.2Payment and Performance of Obligations.  Each Borrower (a) will pay
and discharge, and cause each Subsidiary to pay and discharge, on a timely basis
as and when due, all of their respective obligations and liabilities, except for
such obligations and/or liabilities (i) that may be the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which would not reasonably
be expected to have a Material Adverse Effect or result in a Lien against any
Collateral, except for Permitted Liens, (b) without limiting anything contained
in the foregoing clause (a), and except to the extent subject to a Permitted
Contest, pay all amounts due and owing in respect of taxes (including without
limitation, payroll and withholding tax liabilities) on a timely basis as and
when due, and in any case prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof,
(c) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, reserves in respect of their respective obligations and liabilities as
such obligations and liabilities are reasonably expected to become due and
payable, and (d) will not breach or permit any Subsidiary to breach, or permit
to exist any default under, the terms of any lease, commitment, contract,
instrument or obligation to which it is a party, or by which its properties or
assets are bound, except for such breaches or defaults which would not
reasonably be expected to have a Material Adverse Effect.

Section 4.3Maintenance of Existence.  Each Borrower will preserve, renew and
keep in full force and effect and in good standing, and will cause each
Subsidiary to preserve, renew and keep in full force and effect and in good
standing, (a) their respective existence (except as resulting from transactions
permitted by Section 5.6) and (b) their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business except, in
case of this clause (b) where a failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

Section 4.4Maintenance of Property; Insurance.

(a)Each Borrower will keep, and will cause each Subsidiary to keep, all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted.  If all or any part of the Collateral necessary
in its business becomes damaged or destroyed, each Borrower

47

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

will, and will cause each Subsidiary to, promptly and completely repair and/or
restore the affected Collateral in a good and workmanlike manner.  

(b)Upon completion of any Permitted Contest, Borrowers shall, and will cause
each Subsidiary to, promptly pay the amount due, if any, and deliver to Agent
proof of the completion of the contest and payment of the amount due, if any.

(c)Each Borrower will maintain (i) property and casualty insurance on all real
and personal property on an all risks basis (including the perils of flood,
windstorm and quake, if applicable), covering the repair and replacement cost of
all such property and coverage, business interruption and rent loss coverages
with extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage, in each case against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons; provided, however,
that, in no event shall such insurance be in amounts or with coverage less than,
or with carriers with credit ratings materially inferior to, any of the
insurance or carriers in existence as of the Closing Date (or required to be in
existence after the Closing Date under a Financing Document).  

(d)On or prior to the Closing Date, and at all times thereafter, each Borrower
will cause Agent to be named as an additional insured, assignee and lender loss
payee (which shall include, as applicable, identification as mortgagee), as
applicable, on each policy of property, casualty or liability insurance required
to be maintained pursuant to this Section 4.4 pursuant to endorsements in form
and substance reasonably acceptable to Agent.  Borrowers shall deliver to Agent
and Lenders (i) on the Closing Date, a certificate from Borrowers’ insurance
broker dated such date showing the amount of coverage as of such date, and that
such policies will include effective waivers (whether under the terms of any
such policy or otherwise) by the insurer of all claims for insurance premiums
against all loss payees and additional insureds (other than Credit Parties) and
all rights of subrogation against all loss payees and additional insureds (other
than Credit Parties), and that if all or any part of such policy is canceled,
terminated or expires, the insurer will forthwith give notice thereof to each
additional insured or loss payee and that no cancellation, reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by each additional insured, assignee and loss payee of
written notice thereof (ten (10) days in the case of non-payment of premium),
(ii) on an annual basis, and upon the request of any Lender through Agent from
time to time all information as to the insurance carried reasonably requested by
Agent, (iii) within five (5) Business Days of receipt of notice from any
insurer, a copy of any notice of cancellation, nonrenewal or material change in
coverage from that existing on the date of this Agreement, (iv) forthwith,
notice of any cancellation or nonrenewal of coverage by any Borrower, and (v) at
least twenty (20) Business Days prior to expiration of any policy of insurance,
evidence of renewal of such insurance upon the terms and conditions herein
required.

(e)In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement promptly following request, Agent
may purchase insurance at Borrowers’ expense to protect Agent’s interests in the
Collateral.  This insurance may, but need not, protect such Borrower’s
interests.  The coverage purchased by Agent may not pay any claim made by such
Borrower or any claim that is made against such Borrower in connection with the
Collateral.  Such Borrower may later cancel any insurance purchased by Agent,
but only after providing Agent with evidence that such Borrower has obtained
insurance as required by this Agreement.  If Agent purchases insurance for the
Collateral, Borrowers will be responsible for the costs of that insurance to the
fullest extent provided by law, including interest and other charges imposed by
Agent in connection with the placement of the insurance, until the effective
date of the cancellation or expiration of the insurance.  The costs of the

48

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

insurance may be added to the Obligations.  The costs of the insurance may be
more than the cost of insurance such Borrower is able to obtain on its own.  

Section 4.5Compliance with Laws and Material Contracts.  Each Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply would not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon a material portion of the assets of any such
Person in favor of any Governmental Authority.

Section 4.6Inspection of Property, Books and Records.  Each Borrower will keep,
and will cause each Subsidiary to keep, proper books of record substantially in
accordance with GAAP in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
will permit, and will cause each Subsidiary to permit, at the sole cost of the
applicable Borrower or any applicable Subsidiary, representatives of Agent and
of any Lender (if accompanied by Agent) to visit and inspect any of their
respective properties, to examine and make abstracts or copies from any of their
respective books and records, to conduct a collateral audit and analysis of
their respective operations and the Collateral, to verify the amount and age of
the Accounts, the identity and credit of the respective Account Debtors, to
review the billing practices of Borrowers and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants as often as may reasonably be desired; provided
that, in the absence of a Default or an Event of Default, such rights pursuant
to this Section 4.6 may be exercised (a) during reasonable business hours, (b)
on at least two (2) Business Days advance written notice and (c) not more than
twice per calendar year at the Borrowers’ expense; provided further that the
restrictions set forth in clause (a) through (c) shall not apply during the
existence and continuance of any Event of Default.

Section 4.7Use of Proceeds.  Borrowers shall use the proceeds of the Loans
solely for (a) transaction fees incurred in connection with the Financing
Documents, and (b) for working capital needs of Borrowers and their
Subsidiaries.  No portion of the proceeds of the Loans will be used for family,
personal, agricultural or household use.

Section 4.8Estoppel Certificates.  After written request by Agent which, so long
as no Event of Default has occurred and is continuing, shall be limited to one
(1) such request per fiscal year of Borrowers, Borrowers, within fifteen
(15) days and at their expense, will furnish Agent with a statement, duly
acknowledged and certified, setting forth (a) the amount of the original
principal amount of the Notes, and the unpaid principal amount of the Notes,
(b) the rate of interest of the Notes, (c) the date payments of interest and/or
principal were last paid, (d) any offsets or defenses to the payment of the
Obligations, and if any are alleged, the nature thereof, (e) that the Notes and
this Agreement have not been modified or if modified, giving particulars of such
modification, and (f) that there has occurred and is then continuing no Default
or if such Default exists, the nature thereof, the period of time it has
existed, and the action being taken to remedy such Default.  After written
request by Agent, which, so long as no Event of Default has occurred and is
continuing, shall be limited to one (1) such request per fiscal year of
Borrowers, Borrowers, within fifteen (15) days and at their expense, will
furnish Agent with a certificate, signed by a Responsible Officer of Borrowers,
updating all of the representations and warranties contained in this Agreement
and the other Financing Documents and making any required disclosures required
to make such representations and warranties to be true, accurate and complete
(after taking into such disclosures as if such representations and warranties
provided for disclosure schedules) and certifying that all of the
representations and warranties contained in this Agreement and the other
Financing Documents, as updated pursuant to such certificate and such required
disclosures, are true, accurate and complete in all material respects as of the
date of such certificate.

49

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Section 4.9Notices of Material Contracts, Litigation and Defaults.  

(a)Borrower shall provide three (3) Business Days (i) written notice to Agent of
Borrower (1) executing and delivering any amendment, consent, waiver or other
modification to any Material Contract which is material and adverse to such
Material Contract or which would reasonably be expected to have a Material
Adverse Effect, (2) receiving or delivering any notice of termination or default
or similar notice in connection with any Material Contract, or (3) with respect
to any Royalty Agreement, receiving any notice decreasing or ceasing the payment
of any Royalties thereunder; provided, that this clause (3) shall not require
Borrower to breach the terms and conditions of any confidentiality agreement in
connection a Royalty Agreement and existing prior to the Closing Date, and (ii)
together with delivery of the Compliance Certificate due after such date
(included as an update to any such schedule delivered therewith) the execution
of any new Material Contract and/or any new material amendment, consent, waiver
or other modification to any Material Contract not previously disclosed.

(b)Borrowers will give prompt written notice to Agent (but in any event within
five (5) Business Days) (i) of any litigation or governmental proceedings
pending or threatened (in writing) against Borrowers or other Credit Party which
would reasonably be expected to have a Material Adverse Effect with respect to
Borrowers or any other Credit Party or which in any manner calls into question
the validity or enforceability of any Financing Document, (ii) upon any Borrower
becoming aware of the existence of any Default or Event of Default, (iii) of any
strikes or other labor disputes pending or, to any Borrower’s knowledge,
threatened in writing against any Credit Party, which would reasonably be
expected to have a Material Adverse Effect (iv) if there is any infringement or
written claim of infringement by any other Person with respect to any
Intellectual Property rights of any Credit Party that would reasonably be
expected to have a Material Adverse Effect, or if there is any written claim by
any other Person that any Credit Party in the conduct of its business is
infringing on the Intellectual Property rights of others and an adverse
resolution of such claim would reasonably be expected to have a Material Adverse
Effect, and (v) of all returns, recoveries, disputes and claims that involve
more than $250,000.  Borrowers represent and warrant that Schedule 4.9 sets
forth a complete list of all matters existing as of the Closing Date for which
notice could be required under this Section and all litigation or governmental
proceedings pending or threatened (in writing) against Borrowers or other Credit
Party as of the Closing Date.

(c)Borrower shall, and shall cause each Credit Party, to provide such further
information (including copies of such documentation) as Agent or any Lender
shall reasonably request with respect to any of the events or notices described
in clauses (a) and (b) above.  From the date hereof and continuing through the
termination of this Agreement, Borrower shall, and shall cause each Credit Party
to, make reasonably available to Agent and each Lender, without expense to Agent
or any Lender, each Credit Party’s officers, employees and agents and books, to
the extent that Agent or any Lender may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Agent or any Lender with respect to any Collateral or relating to a Credit
Party.

(d)Borrower shall, and shall cause each Credit Party to, promptly (but in any
event within five (5) Business Days of any request therefor) deliver to Agent
information and documentation reasonably requested by Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act or other applicable anti-money laundering laws.

Section 4.10Hazardous Materials; Remediation. If any release or disposal of
Hazardous Materials shall occur or shall have occurred on any real property
owned or leased by a Credit Party or any other assets of any Borrower or any
other Credit Party, such Borrower will cause, or direct the applicable Credit
Party to cause, the prompt containment and removal of such Hazardous Materials
and the remediation of such real property or other assets to the extent required
to comply with all applicable Environmental Laws and to preserve the value of
such real property or other assets except as would not

50

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

reasonably be expected to result in a Material Adverse Effect.  Without limiting
the generality of the foregoing, each Borrower shall, and shall cause each other
Credit Party to, comply with each Environmental Law requiring the performance at
any real property by any Credit Party of activities in response to the release
or threatened release of a Hazardous Material except as would not reasonably be
expected to have a Material Adverse Effect.

Section 4.11Further Assurances.

(a)Each Borrower will, and will cause each Subsidiary to, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as Agent or the Required Lenders may from time to time reasonably request in
order to carry out the intent and purposes of the Financing Documents and the
transactions contemplated thereby, including all such actions to (i) establish,
create, preserve, protect and perfect a first priority Lien (subject only to
Permitted Liens) in favor of Agent for itself and for the benefit of Lenders on
the Collateral (including Collateral acquired after the Closing Date),
(ii) unless Agent shall agree otherwise in writing, cause all Subsidiaries of
Borrowers (other than Excluded Foreign Subsidiaries) to be jointly and severally
obligated with the other Borrowers under all covenants and obligations under
this Agreement, including the obligation to repay the Obligations.  

(b)Upon receipt of an affidavit of an authorized representative of Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.

(c)Upon the request of Agent, Borrowers shall obtain a landlord’s agreement or
mortgagee agreement, as applicable, from the lessor of each leased property or
mortgagee of owned property with respect to any business location where any
material portion of the Collateral included or the records relating to such
Collateral and/or software and equipment relating to such records or Collateral,
is stored or located (unless such books and records are also located at another
business location that is subject to landlord’s or mortgagee agreement in favor
of Agent), which agreement or letter shall be reasonably satisfactory in form
and substance to Agent.  Borrowers shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location where any Collateral, or any records related thereto, is or may be
located.

(d)Borrower shall provide Agent with at least thirty (30) days (or such shorter
period as Agent may accept in its sole discretion) prior written notice of its
intention to create (or to the extent permitted under this Agreement, acquire) a
new Subsidiary.  Upon the formation (or to the extent permitted under this
Agreement, acquisition) of a new Subsidiary, Borrowers shall within thirty (30)
days thereof (i) pledge, have pledged or cause or have caused to be pledged to
Agent pursuant to a pledge agreement in form and substance satisfactory to
Agent, all of the outstanding shares of equity interests or other equity
interests of such new Subsidiary owned directly or indirectly by any Borrower
(unless such shares constitute Excluded Property or are held by an Excluded
Foreign Subsidiary or an Excluded Domestic Holdco), along with undated stock or
equivalent powers for such certificates, executed in blank; (ii) unless Agent
shall agree otherwise in writing, cause such new Subsidiary (other than an
Excluded Foreign Subsidiary or an Excluded Domestic Holdco) to take such other
actions (including entering into or joining any Security Documents) as are
necessary or advisable in the reasonable opinion of Agent in order to grant
Agent, acting on behalf of the Lenders, a first priority Lien (subject to
Permitted Liens) on all real and personal property of such Subsidiary in
existence as of such date and in all after acquired property, which first
priority Liens are required to be granted pursuant to this Agreement;
(iii) unless Agent shall agree otherwise in writing,

51

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

cause such new Subsidiary (other than an Excluded Foreign Subsidiary or an
Excluded Domestic Holdco) to either (at the election of Agent) become a Borrower
hereunder with joint and several liability for all obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a joinder
agreement or other similar agreement in form and substance reasonably
satisfactory to Agent or to become a Guarantor of the obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a guaranty and
suretyship agreement in form and substance satisfactory to Agent; and (iv) cause
such new Subsidiary (other than an Excluded Foreign Subsidiary or an Excluded
Domestic Holdco) to deliver certified copies of such Subsidiary’s certificate or
articles of incorporation, together with good standing certificates, by-laws (or
other operating agreement or governing documents), resolutions of the Board of
Directors or other governing body, approving and authorize the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be reasonably requested by Agent, in each case, in form and
substance reasonably satisfactory to Agent.

(e)Borrower further agrees to comply, and cause its respective Subsidiaries to
comply with the following requirements with respect to the Excluded Foreign
Subsidiaries and the Excluded Domestic Holdcos:

(i)the total amount of cash and cash equivalents held by the Excluded Foreign
Subsidiaries and the Excluded Domestic Holdcos (collectively) shall not at any
time exceed the lesser of (x) $100,000 in the aggregate; and (y) the aggregate
amount necessary to fund the current and projected operating expenses of each
Excluded Foreign Subsidiary (after taking into account its revenue from other
sources, in each case) as determined based on projections prepared by Borrower
and approved by Agent (such approval not to be unreasonably withheld or
delayed); and

(ii)No Credit Party shall (i) transfer any asset (including any Intellectual
Property) to any Excluded Foreign Subsidiary or any Excluded Domestic Holdco,
(ii) make any payment in respect of intercompany Debt to any Excluded Foreign
Subsidiary or any Excluded Domestic Holdco, or (iii) make any Investment in any
Excluded Foreign Subsidiary or any Excluded Domestic Holdco following the
Closing Date other than, in each case, Investments of cash and cash equivalents
permitted to be made pursuant to clauses (j) of the definition of Permitted
Investments.

(f)Following (a) the occurrence and continuation of an Event of Default and (b)
the exercise by Agent of any right, option or remedy provided for hereunder,
under any Financing Document or at law or in equity, Credit Parties shall cause
each Excluded Foreign Subsidiary to declare and pay to the applicable Credit
Party the maximum amount of dividends and other distributions in respect of its
capital stock or other equity interest legally permitted to be paid by each such
Excluded Foreign Subsidiary; provided that such Excluded Foreign Subsidiary
shall be able to retain for working capital purposes such other amounts used by
such Excluded Foreign Subsidiaries in the Ordinary Course of Business and as are
reasonable necessary for its operations based on its current projections, as
provided to the Agent pursuant to Section 4.1.

Section 4.12Reserved.  

Section 4.13Power of Attorney.  Each of the authorized representatives of Agent
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following:  (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Agent has

52

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

provided not less than five (5) Business Days’ prior written notice to Borrower
to perform the same and Borrower has failed to take such action, execute in the
name of Borrowers any schedules, assignments, instruments, documents, and
statements that Borrowers are obligated to give Agent under this Agreement;
(c) after the occurrence and during the continuance of an Event of Default, take
any action Borrowers are required to take under this Agreement; (d) so long as
Agent has provided not less than five (5) Business Days’ prior written notice to
Borrower to perform the same and Borrower has failed to take such action, do
such other and further acts and deeds in the name of Borrowers that Agent may
deem necessary or desirable to enforce any Account or other Collateral or
perfect Agent’s security interest or Lien in any Collateral; and (e) after the
occurrence and during the continuance of an Event of Default, do such other and
further acts and deeds in the name of Borrowers that Agent may deem necessary or
desirable to enforce its rights with regard to any Account or other
Collateral.  This power of attorney shall be irrevocable and coupled with an
interest.

Section 4.14Reserved.

Section 4.15Schedule Updates.  Borrower shall, in the event of any information
in the Schedules becoming outdated, inaccurate, incomplete or misleading,
deliver to Agent, together with the next quarterly Compliance Certificate
required to be delivered under this Agreement after such event a proposed update
to such Schedule correcting all outdated, inaccurate, incomplete or misleading
information; provided, however, with respect to any proposed updates to the
Schedules involving Permitted Liens, Permitted Debt or Permitted Investments,
Agent will replace the respective Schedule attached hereto with such proposed
update only if such updated information is consistent with the definitions of
and limitations herein pertaining to Permitted Liens, Permitted Debt or
Permitted Investments.

Section 4.16Intellectual Property and Licensing.  

(a)Together with each quarterly Compliance Certificate required to be delivered
pursuant to Section 4.1 to the extent (A) Borrower acquires and/or develops any
new Registered Intellectual Property registered in the United States or any new
material foreign Registered Intellectual Property, in each case, for which it is
the registered owner, or (B) Borrower enters into or becomes bound by any
additional in-bound license or sublicense agreement, any additional exclusive
out-bound license or sublicense agreement with respect to rights in Intellectual
Property (other than (i) over-the-counter software that is commercially
available to the public and (ii) in-bound license or sublicense agreements that
are not material to Borrower’s business), or (C) there occurs any other material
change in Borrower’s Registered Intellectual Property, in-bound licenses or
sublicenses or exclusive out-bound licenses or sublicenses from that listed on
Schedule 3.19 together with such Compliance Certificate, deliver to Agent an
updated Schedule 3.19 reflecting such updated information.  With respect to any
updates to Schedule 3.19 involving exclusive out-bound licenses or sublicenses,
such licenses shall be consistent with the definitions of and limitations herein
pertaining to Permitted Licenses.    

(b)If Borrower obtains any Registered Intellectual Property registered in the
United States or any material foreign Registered Intellectual Property, in each
case, for which it is the registered owner, other than copyrights, mask works
and related applications, which are addressed below, Borrower shall notify Agent
on a quarterly basis and execute such documents and provide such other
information (including, without limitation, copies of applications) and take
such other actions as Agent shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest (subject to
Permitted Liens) in favor of Agent, for the ratable benefit of Lenders, the
Registered Intellectual Property (other than Excluded Property and any security
interest that is not required to be perfected under the terms of this
Agreement).  Borrower shall take such actions as Agent shall request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest (subject to Permitted Liens) in favor of Agent, for the
ratable benefit of Lenders, in the Registered Intellectual Property (other

53

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

than Excluded Property and any security interest that is not required to be
perfected under the terms of this Agreement).

(c)Borrower shall, if requested by Agent, take commercially reasonable steps
(not involving the payment of money) to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (x) all licenses or agreements
to be deemed “Collateral” and for Agent to have a security interest in it that
might otherwise be restricted or prohibited by Law or by the terms of any such
license or agreement, whether now existing or entered into in the future, and
(y) Agent to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Agent’s rights and remedies under
this Agreement and the other Financing Documents.

(d)Borrower shall own, or be licensed to use or otherwise have the right to use,
all Material Intangible Assets.  Borrower shall cause all Registered
Intellectual Property to be duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.  Borrower shall at all times conduct its
business without material infringement of any Intellectual Property rights of
others.  Borrower shall (i) protect, defend and maintain the validity and
enforceability of its Material Intangible Assets (ii) promptly advise Agent in
writing of material infringements of its Material Intangible Assets, or of a
material claim of infringement by Borrower on the Intellectual Property rights
of others; and (iii) not allow any of Borrower’s Material Intangible Assets to
be abandoned, invalidated, forfeited or dedicated to the public or to become
unenforceable.  

(e)Borrower shall not become a party to, nor become bound by, any new material
license or other agreement after the Closing Date with respect to which Borrower
is the licensee that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or agreement or other
property; provided that this clause (e) shall not prohibit the inclusion of
customary anti-assignment provisions in such licenses or other agreements so
long as the effect of such provisions would not cause such license or other
agreement to be Excluded Property.

Section 4.17Regulatory Reporting and Covenants.

(a)Borrower shall notify Agent and each Lender promptly, and in any event within
3 Business Days of receiving, becoming aware of or determining that, (each, a
“Regulatory Reporting Event” and collectively, the “Regulatory Reporting
Events”):  (i) any Governmental Authority, specifically including the FDA is
conducting or has conducted (A) if applicable, an inspection of any of
Borrower’s or its Subsidiaries’ manufacturing facilities and processes for any
Product which inspection has disclosed, and notification of which has been
provided to Borrower in writing, of any material deficiencies or violations of
Laws and/or the Regulatory Required Permits related to such thereto or (B) a
material investigation or review of any Regulatory Required Permit (other than
routine reviews in the Ordinary Course of Business associated with the renewal
or maintenance of a Regulatory Required Permit which would not reasonably be
expected to result in a Material Adverse Effect), (ii) development, testing,
and/or manufacturing of any Product or provision of any service that is material
to the business of Borrower or its Subsidiaries should cease, (iii) a Product
that is material to the business of the Borrower or its Subsidiaries has been
approved for marketing and sale, any marketing or sales of such Product should
cease or such Product should be withdrawn from the marketplace, (iv) adverse
clinical trial test results with respect to any Product which have or would
reasonably be expected to result in a Material Adverse Effect, (v) any Product
Recalls or voluntary Product withdrawals from any market which have or would
reasonably be expected to result in a Material Adverse Effect or (vi) any
significant failures in the manufacturing of any Product such that the amount of
such Product successfully manufactured in accordance with all specifications
thereof and any required payments to be made to Borrower therefor in any month
shall decrease significantly with respect to the quantities of such Product and
payments produced in the prior month, in each case, which would

54

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

reasonably be expected to result in a Material Adverse Effect.  Borrower shall
provide to Agent or any Lender such further information (including copies of
such documentation) as Agent or any Lender shall reasonably request with respect
to any such Regulatory Reporting Event.

(b)Borrower shall, and shall cause each Credit Party to, obtain all Regulatory
Required Permits necessary for compliance in all material respects with Laws
with respect to testing, manufacturing, developing, selling or marketing of
Products and shall, and shall cause each Credit Party to, maintain and comply in
all material respects with all such Regulatory Required Permits, the
noncompliance with which would have a Material Adverse Effect.  In the event
Borrower or any Credit Party obtains any new material Regulatory Required Permit
or any information on the Schedule 8.2(a) becomes outdated, inaccurate,
incomplete or misleading, Borrower shall, together with the next Compliance
Certificate required to be delivered under this Agreement after such event,
provide Agent with an updated Schedule 8.2(a)  including such updated
information.

(c)If, after the Closing Date, (i) Borrower determines to manufacture, sell,
develop, test or market any new Product, Borrower shall deliver prior written
notice to Agent of such determination (which shall include a brief description
of such Product) and, together with delivery of the next Compliance Certificate
shall provide an updated Schedule 3.19 and Schedule 8.2(a) (Licensing and
Products) (and copies of such Permits as Agent may request) reflecting updates
related to such determination

Article 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 5.1Debt; Contingent Obligations.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.

Section 5.2Liens.  No Borrower will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.  

Section 5.3Distributions.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Distribution, except for Permitted Distributions.

Section 5.4Restrictive Agreements.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents, any Subordinated Debt Documents, any
agreements for purchase money debt permitted under clause (c) of the definition
of Permitted Debt and any agreements related solely to IXINITY Royalty Excluded
Deposit Account) prohibiting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired, or (b) create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind (except as provided by the Financing
Documents) on the ability of any Subsidiary to:  (i) pay or make Distributions
to any Borrower or any Subsidiary; (ii) pay any Debt owed to any Borrower or any
Subsidiary; (iii) make loans or advances to any Borrower or any Subsidiary; or
(iv) transfer any of its property or assets to any Borrower or any Subsidiary.

55

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Section 5.5Payments and Modifications of Subordinated Debt.  No Borrower will,
or will permit any Subsidiary to, directly or indirectly (a) declare, pay, make
or set aside any amount for payment in respect of Subordinated Debt, except for
payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement relating thereto, or (c) declare,
pay, make or set aside any amount for payment in respect of any Debt hereinafter
incurred that, by its terms, or by separate agreement, is subordinated to the
Obligations, except for payments permitted under the subordination provisions
applicable thereto.  Borrowers shall, prior to entering into any such amendment
or modification, deliver to Agent reasonably in advance of the execution
thereof, any final or execution form copy thereof.

Section 5.6Consolidations, Mergers and Sales of Assets; Change in Control.  

(a)No Borrower will, or will permit any Subsidiary to, directly or indirectly
consolidate or merge or amalgamate with or into any other Person other than (a)
consolidations or mergers among Borrowers where a Borrower is the surviving
entity (provided that in the case of any consolidation or merger involving
Aptevo Therapeutics, Aptevo Therapeutics shall be the surviving entity), (b)
consolidations or mergers among a Guarantor and a Borrower so long as the
Borrower is the surviving entity, (c) consolidations or mergers among Guarantors
where the Guarantor is the surviving entity, (d) consolidations or mergers among
Excluded Foreign Subsidiaries and (e) dissolutions or liquidations of Credit
Parties (other than Aptevo Therapeutics) or their Subsidiaries so long as any
assets of such dissolved or liquidated Person are transferred to a Borrower.  

(b)No Borrower will, or will permit any Subsidiary to, directly or indirectly
consummate any Asset Dispositions other than Permitted Asset Dispositions.  

(c)No Borrower will suffer or permit to occur any Change in Control.  

Section 5.7Purchase of Assets, Investments.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly (a) without limiting clause (c) below,
acquire or enter into any agreement to acquire any assets other than in the
Ordinary Course of Business or as permitted under the definition of Permitted
Investments; (b) engage or enter into any agreement to engage in any joint
venture or statutory or common law partnership with any other Person; or
(c) acquire, own or make or enter into any agreement to acquire, own or make any
Investment in any Person other than Permitted Investments.  Without limiting the
foregoing, no Credit Party shall, nor will any Credit Party permit any
Subsidiary to, purchase or carry Margin Stock.

Section 5.8Transactions with Affiliates.  Except as otherwise disclosed on
Schedule 5.8, transactions that are disclosed to Agent in advance of being
entered into and transactions which contain terms that are no less favorable to
the applicable Borrower or any Subsidiary, as the case may be, than those which
might be obtained from a third party not an Affiliate of any Credit Party, no
Borrower will, or will permit any Subsidiary to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
any Borrower.

Section 5.9Modification of Organizational Documents.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Organizational Documents of such Person, except for Permitted Modifications.

56

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Section 5.10Modification of Certain Agreements; Royalty Agreements.  

(a)No Borrower will, or will permit any Subsidiary to, directly or indirectly,
amend or otherwise modify any Material Contract, which amendment or modification
in any case:  (i) is contrary to the terms of this Agreement or any other
Financing Document; (ii) would reasonably be expected to be materially adverse
to the rights, interests or privileges of Agent or the Lenders or their ability
to enforce the same; and (iii) would reasonably be expected to result in a
Material Adverse Effect.  Without limiting the foregoing, no Borrower will or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
(or permit any amendment or modification to) the Ruxience Royalty Agreement or
the IXINITY Royalty Agreement without the prior written consent of Agent (not to
be unreasonably withheld).  Each Borrower shall, prior to entering into any
amendment or other modification of any of the foregoing documents, deliver to
Agent reasonably in advance of the execution thereof, any final or execution
form copy of amendments or other modifications to such documents.

(b)Borrowers shall ensure that all amounts due in respect of Royalties (but
excluding any Transferred IXINITY Royalty Payments) are paid into a Deposit
Account of Borrower that is subject to a Deposit Account Control Agreement.

Section 5.11Conduct of Business.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and other businesses reasonably
related thereto.  No Borrower will, or will permit any Subsidiary to, other than
in the Ordinary Course of Business, change its normal billing payment and
reimbursement policies and procedures with respect to its Accounts (including,
without limitation, the amount and timing of finance charges, fees and
write-offs).

Section 5.12Reserved.  

Section 5.13Limitation on Sale and Leaseback Transactions.  No Borrower will, or
will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

Section 5.14Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.  No Borrower will, or will permit any Subsidiary (other than an
Excluded Foreign Subsidiary or an Excluded Domestic Holdco) to, directly or
indirectly, establish any new Deposit Account or Securities Account without
prior written notice to Agent, and unless Agent, such Borrower or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account.  Borrowers
represent and warrant that Schedule 5.14 lists all of the Deposit Accounts and
Securities Accounts of each Borrower.  The provisions of this Section requiring
Deposit Account Control Agreements shall not apply to (a) the Wells Fargo LC
Cash Collateral Account during the Wells Fargo LC Period, (b) the Piper Sandler
Securities Account, (c) Deposit Accounts exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of
Borrowers’ employees and identified to Agent by Borrowers as such, (d)
segregated Deposit Accounts of Borrower established and maintained for the sole
purpose of providing cash collateral in favor of for obligations of Borrower in
respect of certain commercial credit credits provided to the extent permitted by
clause (n) of the definition of permitted Debt; provided that the aggregate
amount on deposit in all such Deposit Accounts shall not at any time exceed
$400,000 (the “Credit Card Cash Collateral Accounts”), and (e) any IXINITY
Royalty Excluded Deposit Account (the Deposit Accounts and/or Securities
Accounts in clauses (a) through (e), collectively, “Excluded

57

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Accounts”).   Except during the post-closing period provided in paragraph 3 of
Schedule 7.4, at all times that any Obligations remain outstanding, Borrower
shall maintain one or more separate Deposit Accounts to hold any and all amounts
to be used for payroll, payroll taxes and other employee wage and benefit
payments, and shall not commingle any monies allocated for such purposes with
funds in any other Deposit Account.  With respect to accounts subject to a
Deposit Account Control Agreement or Securities Account Control Agreement, Agent
shall not deliver to the relevant depository, securities intermediary or
commodities intermediary a notice or other instruction (i) directing disposition
of funds in such account or (ii) which provides for exclusive control over such
account by Agent, unless in either case an Event of Default has occurred and is
continuing.  Notwithstanding any other provision to the contrary contained
herein, upon the expiration of the Wells Fargo LC Period, Borrowers shall
promptly transfer all funds on deposit in the Wells Fargo LC Cash Collateral
Account to a Deposit Account or Securities Account subject to a Deposit Account
Control Agreement or a Securities Account Control Agreement in favor of Agent.

Section 5.15Compliance with Anti-Terrorism Laws.  Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and their principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists.  Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

Section 5.16Change in Accounting.  No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, (i) make any significant change in
accounting treatment or reporting practices, except as required by GAAP or (ii)
change the fiscal year or method for determining fiscal quarters of any Credit
Party or of any consolidated Subsidiary of any Credit Party.

Article 6 - reserved

Article 7 - CONDITIONS

Section 7.1Conditions to Closing.  The obligation of each Lender to make the
initial Loans on the Closing Date shall be subject to the receipt by Agent of
each agreement, document and instrument set forth on the closing checklist
attached hereto as Exhibit F, each in form and substance reasonably satisfactory
to Agent, and to the satisfaction of the following conditions precedent, each to
the reasonable satisfaction of Agent:

(a)the receipt by Agent of executed counterparts of this Agreement and the other
Financing Documents as set forth in the closing checklist provided by Agent to
the Borrowers prior to the Closing Date;

58

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(b)the payment of all fees, expenses and other amounts due and payable under
each Financing Document;

(c)since December 31, 2019, the absence of any material adverse change in any
aspect of the business, operations, properties, or financial condition of any
Credit Party, or any event or condition which would reasonably be expected to
result in such a material adverse change;

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Financing Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

Section 7.2Conditions to Each Loan.  The obligation of the Lenders to make a
Loan or an advance in respect of any Loan, is subject to the satisfaction of the
following additional conditions:

(a)the fact that, immediately before and after such advance, no Default or Event
of Default shall have occurred and be continuing;

(b)the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete on and
as of the Closing Date, except to the extent that any such representation or
warranty relates to a specific date (in which case such representation or
warranty shall be true and correct as of such earlier date); and

(c) since the Closing Date, no event has occurred which would be reasonably
likely to have a Material Adverse Effect.

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the satisfaction of the conditions specified in this Section.

Section 7.3Searches.  Before the Closing Date, and thereafter (as and when
determined by Agent in its discretion), Agent shall have the right to perform,
all at Borrowers’ reasonable expense, the searches described in clauses (a),
(b), and (c) below against Borrowers and any other Credit Party, the results of
which are to be consistent with Borrowers’ representations and warranties under
this Agreement and the satisfactory results of which shall be a condition
precedent to all advances of Loan proceeds:  (a) UCC searches with the Secretary
of State of the jurisdiction in which the applicable Person is organized;
(b) judgment, pending litigation, federal tax lien, personal property tax lien,
and corporate and partnership tax lien searches, in each jurisdiction searched
under clause (a) above; and (c) searches of applicable corporate, limited
liability company, partnership and related records to confirm the continued
existence, organization and good standing of the applicable Person and the exact
legal name under which such Person is organized.

Section 7.4Post Closing Requirements.  Borrowers shall complete each of the post
closing obligations and/or provide to Agent each of the documents, instruments,
agreements and information listed on Schedule 7.4 attached hereto on or before
the date set forth for each such item thereon (or such later date as Agent may
agree in its sole discretion), each of which shall be completed or provided in
form and substance reasonably satisfactory to Agent.

59

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Article 8 – REGULATORY MATTERS

Section 8.1Reserved.

Section 8.2Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make credit accommodations contemplated hereby,
Borrowers hereby represent and warrant that all of the information regarding the
Borrowers set forth in Schedule 8.2(a) is true, complete and correct, and that,
except as disclosed in Schedule 8.2(b), the following statements are true,
complete and correct as of the Closing Date, and Borrowers hereby covenant and
agree to notify Agent within three (3) Business Days (but in any event prior to
Borrowers submitting any requests for advances of reserves or escrows or
fundings of credit facility proceeds under this Agreement) following the
occurrence of any facts, events or circumstances known to a Borrower, whether
threatened, existing or pending, that would make any of the following
representations and warranties materially untrue, incomplete or incorrect
(together with such supporting data and information as shall be necessary to
fully explain to Agent the scope and nature of the fact, event or circumstance),
and shall provide to Agent within two (2) Business Days of Agent’s request, such
additional information as Agent shall request regarding such disclosure:

(a)Disclosure. All of Borrower’s Products and Regulatory Required Permits are
listed on Schedule 8.2(a) (as updated from time to time pursuant to Section
4.15).

(b)Permits.  Borrowers have (i) each material Permit, and have made all material
declarations and filings relating to such Permits with, all applicable
Governmental Authorities, all self regulatory authorities and all courts and
other tribunals necessary to engage in the ownership, management and operation
of the business or the assets of any Borrower, and (ii) received no written
notice from any Governmental Authority stating that it is limiting, suspending
or revoking any such Permit where such limiting, suspending or revoking would
reasonably be expected to have a Material Adverse Effect. Borrower has delivered
to Agent a copy of all Permits requested by Agent as of the Closing Date or to
the extent requested by Agent pursuant to Section 4.17.  All such Permits are
valid and in full force and effect and Borrowers are in material compliance with
the terms and conditions of all such Permits, except where failure to be in such
compliance or for a Permit to be valid and in full force and effect would not
have a Material Adverse Effect.

(c)Regulatory Required Permits.  With respect to any Product, (i) Borrower and
its Subsidiaries have received, and such Product is the subject of, all
Regulatory Required Permits needed to be held by Borrower and its Subsidiaries
under applicable Laws in connection with their testing, manufacture, marketing
or sale of such Product except where the failure to receive or be the subject of
such Regulatory Required Permits would not reasonably be expected to have
Material Adverse Effect, and no Borrower has received any written notice from
any applicable Governmental Authority, specifically including the FDA, that such
Governmental Authority is, outside of the normal maintenance or renewal process,
conducting an investigation or review of any such Regulatory Required Permit or
approval which has disclosed, and notification of which has been provided to
Borrower in writing, any material deficiencies or violations of the Regulatory
Required Permits, or that any such Regulatory Required Permit has been revoked
or withdrawn where such revocation or withdrawal would reasonably be expected to
have Material Adverse Effect, nor has any such Governmental Authority issued any
written order or recommendation stating that such development, testing,
manufacturing, marketing or sales of such Product by Borrower should cease,
where such cessation would reasonably be expected to have Material Adverse
Effect (ii) to Borrower’s knowledge, such Product is being tested, manufactured,
marketed or sold, as the case may be, in material compliance with all applicable
Laws and Regulatory Required Permits, and Borrower has not received any notice
from any applicable Governmental Authority, specifically including the FDA, that
such Governmental Authority is conducting an investigation or inspection of (A)
Borrower’s manufacturing facilities and processes for such Product which have
disclosed any material deficiencies or violations of

60

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Laws (including Healthcare Laws) and/or the Regulatory Required Permits related
to the manufacture of such Product, or (B) (outside of the normal maintenance or
renewal process) any such Regulatory Required Permit or that any such Regulatory
Required Permit has been revoked or withdrawn, nor has any such Governmental
Authority issued any order or recommendation stating that the development,
testing and/or manufacturing of such Product by Borrower should cease and in
each case would reasonably be expected to have a Material Adverse Effect.

(d)Healthcare and Regulatory Events.

(i)None of the Borrowers are in violation of any Healthcare Laws, except where
any such violation would not reasonably be expected to have a Material Adverse
Effect.

(ii)As of the Closing Date, there have been no Regulatory Reporting Events.

(iii)No Borrower is participating in any Third Party Payor Program, it being
understood that agreements to provide discounts or rebates on drugs or biologics
reimbursed by Third Party Payors is not participation in a Third Party Payor
Program.

(iv)None of the Borrower’s officers, directors, employees, shareholders, their
agents or affiliates has made an untrue statement of material fact or fraudulent
statement to the FDA or failed to disclose a material fact required to be
disclosed to the FDA, committed an act, made a statement, or failed to make a
statement that would reasonably be expected to provide a basis for the FDA to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Regulation 46191
(September 10, 1991).

(v)Borrower has not received any written notice that any Governmental Authority,
including without limitation the FDA, the Office of the Inspector General of HHS
or the United States Department of Justice has commenced or threatened to
initiate any material action against a Credit Party, any action to enjoin a
Credit Party, their officers, directors, employees, shareholders or their agents
and Affiliates, from conducting their businesses at any facility owned or used
by them as it may relate to Borrower’s business or for any material civil
penalty, injunction, seizure or criminal action.

(vi)Borrower has not received from the FDA a Warning Letter, Form FDA-483,
“Untitled Letter,” other correspondence or notice setting forth allegedly
objectionable observations or alleged violations of laws and regulations
enforced by the FDA or any comparable correspondence from any state or local
authority responsible for regulating drug products and establishments, or any
comparable correspondence from any foreign counterpart of the FDA or any
comparable correspondence from any foreign counterpart of any state or local
authority with regard to any Product or the manufacture, processing, packing, or
holding thereof, in each case that would reasonably be expected to have a
Material Adverse Effect.

(vii)Borrower has not engaged in any material Recalls, Market Withdrawals, or
other forms of product retrieval from the marketplace of any Products.

(viii)Each Product (a) is not materially adulterated or misbranded within the
meaning of the FDCA; (b) is not an article prohibited from introduction into
interstate commerce under the provisions of Section 505 of the FDCA; (c) each
Product is being and/or shall be manufactured, imported, possessed, owned,
warehoused, marketed, promoted, sold, labeled, furnished, distributed and
marketed and in material compliance with all applicable Permits and

61

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Laws; and (d) each Product is being and/or shall be manufactured in material
compliance with Good Manufacturing Practices.

(e)Proceedings.  No Borrower is subject to any proceeding, suit or, to
Borrowers’ knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services):  (i) which may result in
the imposition of a fine, alternative, interim or final sanction, which has not
been provided for on their respective financial statements, and which would
reasonably be expected to have a Material Adverse Effect on any Borrower; or
(ii) which could result in the revocation, transfer, surrender, suspension or
other impairment of the Permits of Borrower that would reasonably be expected to
have a Material Adverse Effect on any Borrower.

(f)Ancillary Laws.  Borrowers have received no written notice, and are not
aware, of any material violation of applicable antitrust laws, employment or
landlord-tenant laws of any federal, state or local government or
quasi-governmental body, agency, board or other authority with respect to the
Borrowers.

Section 8.3Healthcare Operations.

(a)Borrower will timely file or caused to be timely filed (after giving effect
to any extension duly obtained), all material notifications, reports,
submissions, Permit renewals and reports required by Healthcare Laws (which
reports will be materially accurate and complete in all respects and not
misleading in any material respect and shall not remain open or unsettled).

(b)Borrower will maintain in full force and effect, and free from restrictions,
probations, conditions or known conflicts which would materially impair the use
or operation of Borrowers’ business and assets, all material Permits necessary
under Healthcare Laws to carry on the business of Borrowers as it is conducted
on the Closing Date.

(c)Borrower will not suffer or permit to occur any of the following:

(i)any transfer of a Permit or rights thereunder to any Person (other than
Borrowers or Agent);

(ii)any pledge or hypothecation of any Permit as collateral security for any
indebtedness other than Debt to Agent and each Lender under this Agreement and
the other Financing Documents; or

(iii)any rescission, withdrawal, revocation, amendment or modification of or
other alteration to the nature, tenor or scope of any material Permit.

(d)In connection with the development, testing, manufacture, marketing or sale
of each and any Product by any Borrower, Borrower shall comply in all material
respects with all Regulatory Required Permits at all times issued by any
Governmental Authority, specifically including the FDA, with respect to such
development, testing, manufacture, marketing or sales of such Product by
Borrower as such activities are at any such time being conducted by Borrower.  

(e)Each Borrower shall conduct its business in accordance with Healthcare Laws,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

62

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Article 9 - SECURITY AGREEMENT

Section 9.1Generally.   As security for the payment and performance of the
Obligations, and without limiting any other grant of a Lien and security
interest in any Security Document, each Borrower hereby assigns, grants and
pledges to Agent, for the benefit of itself and Lenders a continuing first
priority Lien on and security interest in, upon, and to the property set forth
on Schedule 9.1 attached hereto and made a part hereof.  

Section 9.2Representations and Warranties and Covenants Relating to Collateral.

(a)The security interest granted pursuant to this Agreement constitutes a valid
and, to the extent such security interest is required to be perfected by this
Agreement and any other Financing Document, continuing perfected security
interest in favor of Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following:  (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 9.2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to Agent in completed and duly
authorized form), (ii) with respect to any Deposit Account, the execution of
Deposit Account Control Agreements, (iii) in the case of letter-of-credit rights
that are not supporting obligations of Collateral, the execution of a
contractual obligation granting control to Agent over such letter-of-credit
rights, (iv) in the case of electronic chattel paper, the completion of all
steps necessary to grant control to Agent over such electronic chattel paper,
(v) in the case of all certificated stock, debt instruments and investment
property, the delivery thereof to Agent of such certificated stock, debt
instruments and investment property consisting of instruments and certificates,
in each case properly endorsed for transfer to Agent or in blank, (vi) in the
case of all investment property not in certificated form, the execution of
control agreements with respect to such investment property and (vii) in the
case of all other instruments and tangible chattel paper that are not
certificated stock, debt instructions or investment property, the delivery
thereof to Agent of such instruments and tangible chattel paper.  Such security
interest shall be prior to all other Liens on the Collateral except for
Permitted Liens.  Except to the extent not required pursuant to the terms of
this Agreement, all actions by each Credit Party necessary or desirable to
protect and perfect the Lien granted hereunder on the Collateral have been duly
taken.

(b)Schedule 9.2 sets forth (i) each chief executive office and principal place
of business of each Borrower and each of their respective Subsidiaries, and
(ii) all of the addresses (including all warehouses) at which any material
portion of the Collateral is located and/or books and records of Borrowers
regarding any such Collateral or any of Borrower’s assets, liabilities, business
operations or financial condition are kept, which such Schedule 9.2 indicates in
each case which Borrower(s) have Collateral and/or books located at such
address, and, in the case of any such address not owned by one or more of the
Borrowers(s), indicates the nature of such location (e.g., leased business
location operated by Borrower(s), third party warehouse, consignment location,
processor location, etc.) and the name and address of the third party owning
and/or operating such location.

(c)Without limiting the generality of Section 3.2, except with respect to any
rights of any Borrower as a licensee under any license of Intellectual Property
owned by another Person, and except for (x) the filing of financing statements
under the UCC, (y) any change of ownership filings applications, authorizations,
consents or other actions that may be required with respect to Permits and (z)
the filing of the Intellectual Property Security Agreement, duly completed with
scheduled attached, with the United States Patent and Trademark Office and/or
the United States Copyright Office (as the case may be), no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or consent of any other Person is required for (i) the grant by each
Borrower to Agent of the security interests and Liens in the Collateral provided
for under this Agreement and the other Security Documents (if any), or (ii) the
exercise by Agent of its rights and remedies with respect to the Collateral
provided for under this

63

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Agreement and the other Security Documents or under any applicable Law,
including the UCC and neither any such grant of Liens in favor of Agent or
exercise of rights by Agent shall violate or cause a default under any agreement
between any Borrower and any other Person relating to any such collateral,
including any license constituting Collateral to which a Borrower is a party,
whether as licensor or licensee, with respect to any Intellectual Property,
whether owned by such Borrower or any other Person.

(d)As of the Closing Date, no Borrower has any ownership interest in any Chattel
Paper (as defined in Article 9 of the UCC), letter of credit rights, commercial
tort claims, Instruments, documents or investment property (other than equity
interests in any Subsidiaries of such Borrower, and Investments and other
investment property disclosed on Schedule 3.4) and Borrowers shall give notice
to Agent promptly (but in any event not later than the delivery by Borrowers of
the next Compliance Certificate required pursuant to Section 4.1 above) upon the
acquisition by any Borrower of any such Chattel Paper, letter of credit rights,
commercial tort claims, Instruments, documents, investment property with a value
in excess of $100,000.  No Person other than Agent or (if applicable) any Lender
has “control” (as defined in Article 9 of the UCC) over any Deposit Account,
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper in which any Borrower has
any interest (except for such control arising by operation of law in favor of
any bank or securities intermediary or commodities intermediary with whom any
Deposit Account, Securities Account or commodities account of Borrowers is
maintained).

(e)Borrowers shall not, and shall not permit any Credit Party to, take any of
the following actions or make any of the following changes unless Borrowers have
given at least thirty (30) days prior written notice to Agent of Borrowers’
intention to take any such action (which such written notice shall include an
updated version of any Schedule impacted by such change) and have executed any
and all documents, instruments and agreements and taken any other actions which
Agent may reasonably request after receiving such written notice in order to
protect and preserve the Liens, rights and remedies of Agent with respect to the
Collateral:  (i) change the legal name or organizational identification number
of any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is; provided that in no event
shall a Borrower organized under the laws of the United States or any state
thereof be reorganized under the laws of a jurisdiction other than the United
States or any state thereof, or (iii) change its chief executive office,
principal place of business, or the location of its books and records or move
any Collateral (other than Inventory in transit) to or place any Collateral on
any location that is not then listed on the Schedules and/or establish any
business location at any location that is not then listed on the Schedules.

(f)Borrowers shall not adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any Account Debtor, or allow any credit or
discount thereon (other than adjustments, settlements, compromises, credits and
discounts in an amount not to exceed $50,000 individually or $250,000 in the
aggregate in any fiscal year) without the prior written consent of
Agent.  Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of Default, Agent
shall have the right at any time after the occurrence and during the continuance
of an Event of Default to:  (i) exercise the rights of Borrowers with respect to
the obligation of any Account Debtor to make payment or otherwise render
performance to Borrowers and with respect to any property that secures the
obligations of any Account Debtor or any other Person obligated on the
Collateral, and (ii) adjust, settle or compromise the amount or payment of such
Accounts.

64

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(g)Without limiting the generality of Sections 9.2(c) and 9.2(d):

(i)Borrowers shall deliver to Agent all tangible Chattel Paper and all
Instruments and documents, with a value in excess of $100,000, owned by any
Borrower and constituting part of the Collateral duly endorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance satisfactory to Agent.  Borrowers shall provide Agent with “control”
(as defined in Article 9 of the UCC) of all electronic Chattel Paper, with a
value in excess of $100,000 in the aggregate for all such Chattel Paper, owned
by any Borrower and constituting part of the Collateral by having Agent
identified as the assignee on the records pertaining to the single authoritative
copy thereof and otherwise complying with the applicable elements of control set
forth in the UCC.  Borrowers also shall deliver to Agent all security agreements
securing any such Chattel Paper and securing any such Instruments.  Borrowers
shall comply with all the provisions of Section 5.14 with respect to the Deposit
Accounts and Securities Accounts of Borrowers.

(ii)Borrowers shall deliver to Agent all letters of credit with a face value in
excess of $100,000 on which any Borrower is the beneficiary and which give rise
to letter of credit rights owned by such Borrower which constitute part of the
Collateral in each case duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to Agent.  Borrowers shall take any and all actions as may be
necessary or desirable, or that Agent may request, from time to time, to cause
Agent to obtain exclusive “control” (as defined in Article 9 of the UCC) of any
such letter of credit rights in a manner reasonably acceptable to Agent.

(iii)Borrowers shall promptly advise Agent upon any Borrower becoming aware that
it has any interests in any commercial tort claims in excess of $100,000 that
constitutes part of the Collateral, which such notice shall include descriptions
of the events and circumstances giving rise to such commercial tort claim and
the dates such events and circumstances occurred, the potential defendants with
respect to such commercial tort claim and any court proceedings that have been
instituted with respect to such commercial tort claims, and Borrowers shall,
with respect to any such commercial tort claim, execute and deliver to Agent
such documents as Agent shall request to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to any such commercial tort claim.

(iv)Except for Accounts, Inventory in transit and Inventory in an aggregate
amount of $100,000, no Accounts or Inventory or other Collateral and no books
and records and/or software and equipment of the Borrowers regarding any of the
Collateral or any of the Borrower’s assets, liabilities, business operations or
financial condition (unless also available at a location subject to a landlord
waiver or similar agreement) shall at any time be located at any leased location
or in the possession or control of any warehouse, consignee, bailee or any of
Borrowers’ agents or processors, without prior written notice to Agent and the
receipt by Agent, of warehouse receipts, consignment agreements, landlord
waivers, or bailee waivers (as applicable) reasonably satisfactory to Agent
prior to the commencement of such lease or of such possession or control (as
applicable).  Borrower has notified Agent that Collateral and books and records
are currently located at the locations set forth on Schedule 9.2.  Borrowers
shall, upon the reasonable request of Agent, notify any such landlord,
warehouse, consignee, bailee, agent or processor of the security interests and
Liens in favor of Agent created pursuant to this Agreement and the Security
Documents, instruct such Person to hold all such Collateral for Agent’s account
subject to Agent’s instructions and shall obtain an acknowledgement from such
Person that such Person holds the Collateral for Agent’s benefit.

65

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(v)Borrowers shall cause all equipment and other tangible personal property
other than Inventory to be maintained and preserved in the same condition,
repair and in working order as when new, ordinary wear and tear and casualty
loss excepted, and shall promptly make or cause to be made all repairs,
replacements and other improvements in connection therewith that are necessary
or desirable to such end.  Upon request of Agent, Borrowers shall promptly
deliver to Agent any and all certificates of title, applications for title or
similar evidence of ownership of all such tangible personal property and shall
cause Agent to be named as lienholder on any such certificate of title or other
evidence of ownership except with respect to motor vehicles with an aggregate
value of less than $100,000.  Borrowers shall not permit any such tangible
personal property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

(vi)Each Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents in such
jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of such Borrower any continuations of or corrective
amendments to any such financing statements, in any such case in order for Agent
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to the Collateral.  Each Borrower also ratifies its authorization for
Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.  

(vii)As of the Closing Date, no Borrower holds, and after the Closing Date,
Borrowers shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law.  Upon the
request of Agent, Borrowers shall take such steps as may be necessary or
desirable, or that Agent may request, to comply with any such applicable Law in
respect of any claim exceeding $50,000 or $250,000 in the aggregate with respect
to all such claims.

(viii)Borrowers shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

(ix)Notwithstanding anything in this Agreement or any other Financing Document
to the contrary, Borrowers shall not be required to take any steps (A) to
perfect any security interest in any leasehold interest in real property and (B)
to perfect any security interest under the laws of any jurisdiction other than
the United States of America (or any state thereof or the District of Columbia)
in those assets as to which Agent determines (in its reasonable discretion) that
the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to Lenders of the security or perfection to
be afforded thereby.

(x)If any Borrower desires to enter into a Permitted License and the proposed
licensee under such Permitted License requests that Agent enter into a
non-disturbance agreement (or similar agreement) in connection with such
Permitted License, Agent hereby agrees to negotiate in good faith and on a
commercially reasonable basis with such Borrower and such licensee to enter into
such a non-disturbance and attornment agreement with respect to the proposed
Permitted

66

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

License and the Intellectual Property that is the subject thereof, which shall
provide (among other things) (A) that, notwithstanding any exercise of rights
and/or remedies by the Agent under this Agreement in respect of the Intellectual
Property that is the subject of such Permitted License, such licensee shall
continue to have the rights and licenses set forth in its license agreement to
the extent that such licensee is in compliance with the terms thereof; provided
that in the case of any bankruptcy or insolvency proceeding with respect to such
Borrower the rights of such licensee and the Agent shall be determined in
accordance with the Bankruptcy Code (or other Laws applicable to such
proceeding), (B) an acknowledgement and consent by such licensee of Agent’s
security interest in the Collateral (including, to the extent applicable, such
Permitted License and the Intellectual Property that is the subject thereof),
and (C) that such Permitted License shall attorn to the owner of such
Intellectual Property after such exercise of rights and remedies.

Article 10 - EVENTS OF DEFAULT

Section 10.1Events of Default.  For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:

(a)(i) any Borrower shall fail to pay any principal or interest under any
Financing Document when due or pay any premium, fee or any other amount payable
under any Financing Document within three (3) Business Days of when due, or
(ii) there shall occur any default in the performance of or compliance with any
of the following sections of this Agreement: Section 2.11, Section 4.1,
Section 4.2(b), Section 4.4(c), Section 4.6, 4.9, 4.11(d)-(f), 4.15, 4.16, 4.17,
Article 5, Article 6, Section 7.4 or Article 8;

(b)any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within twenty
(20) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Borrower or any other Credit Party of such default;

(c)any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);

(d)(i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt  (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Loans), if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
to cause, Debt or other liabilities having an individual principal amount in
excess of $500,000 or having an aggregate principal amount in excess of
$500,000  to become or be declared due prior to its stated maturity, or (ii) the
occurrence of any breach or default under any terms or provisions of any
Subordinated Debt Document or under any agreement subordinating the Subordinated
Debt to all or any portion of the Obligations or the occurrence of any event
requiring the prepayment of any Subordinated Debt;

(e)any Credit Party or any Subsidiary of a Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a

67

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f)an involuntary case or other proceeding shall be commenced against any Credit
Party or any Subsidiary of a Borrower seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against any Credit Party or any Subsidiary of
a Borrower under applicable federal bankruptcy, insolvency or other similar law
in respect of (i) bankruptcy, liquidation, winding-up, dissolution or suspension
of general operations, (ii) composition, rescheduling, reorganization,
arrangement or readjustment of, or other relief from, or stay of proceedings to
enforce, some or all of the debts or obligations, or (iii) possession,
foreclosure, seizure or retention, sale or other disposition of, or other
proceedings to enforce security over, all or any substantial part of the assets
of such Credit Party or Subsidiary;

(g)(i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $500,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the
Code or an event occurs that would reasonably be expected to give rise to a Lien
securing an amount on excess of $500,000 under Section 4068 of ERISA, or
(iii) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Plans as a result of such withdrawal (including any outstanding
withdrawal liability that any Credit Party or any member of the Controlled Group
have incurred on the date of such withdrawal) exceeds $500,000;

(h)one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $500,000 shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
by any creditor upon any such judgments or orders, or (ii) there shall be any
period of twenty (20) consecutive days during which a stay of enforcement of any
such judgments or orders, by reason of a pending appeal, bond or otherwise,
shall not be in effect;

(i)any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens
(other than as a result of any action or inaction of Agent or Required Lenders
provided that such action or inaction is not caused by any Credit Parties
failure to comply with the terms of the Financing Documents) or any Credit Party
shall so assert;

(j)the institution by any Governmental Authority of criminal proceedings against
any Credit Party;

(k)an event of default occurs under any Guarantee of any portion of the
Obligations;

68

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(l)any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(m)if any Borrower is or becomes an entity whose equity is registered with the
SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;

(n)the occurrence of any fact, event or circumstance that would reasonably be
expected to result in a Material Adverse Effect;

(o)(i) the voluntary withdrawal or institution of any action or proceeding by
the FDA or similar Governmental Authority to order the withdrawal of any Product
or Product category from the market or to enjoin Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries from manufacturing,
marketing, selling or distributing any Product or Product category, which, in
each case, has or would reasonably be expected to result in a Material Adverse
Effect, (ii) the institution of any action or proceeding by any FDA, or any
other Governmental Authority to revoke, suspend, reject, withdraw, limit, or
restrict any Regulatory Required Permit held by Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries, which, in each case, has or
would reasonably be expected to result in a Material Adverse Effect,  (iii) the
commencement of any enforcement action against Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries (with respect to the business of
Borrower or its Subsidiaries) by FDA, or any other Governmental Authority which
has or would reasonably be expected to result in a Material Adverse Effect, or
(iv) the occurrence of adverse test results in connection with a Product which
could result in a Material Adverse Effect; or

(p)(i) any Credit Party defaults under or breaches its obligations in any
material respect under the Ruxience Royalty Agreement or the IXINITY Royalty
Agreement (after any applicable grace period contained therein), or the Ruxience
Royalty Agreement or the IXINITY Royalty Agreement shall be terminated by the
other party or parties party thereto prior to the expiration thereof, or there
is a loss of a right of a Credit Party to any portion of the Royalty Stream
under either the Ruxience Royalty Agreement or the IXINITY Royalty Agreement or
any portion of either such Royalty Stream is terminated; or (ii) any Credit
Party defaults in any material respect under or breaches in any material respect
any other Material Contract (after any applicable grace period contained
therein), or any other Material Contract shall be terminated by the other party
or parties party thereto prior to the expiration thereof, or there is a loss of
a material right of a Credit Party under any other Material Contract to which it
is a party, in each case which would reasonably be expected to result in a
Material Adverse Effect.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2Acceleration and Suspension or Termination of Term Loan
Commitment.  Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Term Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Term Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent

69

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

or the Lenders, the Term Loan Commitment and the obligations of Agent and the
Lenders with respect thereto shall thereupon immediately and automatically
terminate and all of the Obligations shall become immediately and automatically
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same.

Section 10.3UCC Remedies.

(a)Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable Law; including, without limitation:

(i)the right to take possession of, send notices regarding, and collect directly
the Collateral, with or without judicial process;

(ii)the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

(iii)the right to require Borrowers at Borrowers’ expense to assemble all or any
part of the Collateral and make it available to Agent at any place designated by
Lender;

(iv)the right to notify postal authorities to change the address for delivery of
Borrowers’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Borrower; and/or

(v)the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, or otherwise, including, without limitation, verification of
Borrowers’ compliance with applicable Laws.  Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process.  Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.

(b)Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition.  If permitted by

70

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

applicable Law, any perishable Collateral which threatens to speedily decline in
value or which is sold on a recognized market may be sold immediately by Agent
without prior notice to Borrowers.  At any sale or disposition of Collateral,
Agent may (to the extent permitted by applicable Law) purchase all or any part
of the Collateral, free from any right of redemption by Borrowers, which right
is hereby waived and released.  Each Borrower covenants and agrees not to
interfere with or impose any obstacle to Agent’s exercise of its rights and
remedies with respect to the Collateral.  Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale.  Agent may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.  Agent may
sell the Collateral without giving any warranties as to the Collateral.  Agent
may specifically disclaim any warranties of title or the like.  This procedure
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.  If Agent sells any of the Collateral upon credit,
Borrowers will be credited only with payments actually made by the purchaser,
received by Agent and applied to the indebtedness of the purchaser.  In the
event the purchaser fails to pay for the Collateral, Agent may resell the
Collateral and Borrowers shall be credited with the proceeds of the sale.
Borrowers shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Obligations.

(c)Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.

(d)Agent and each Lender is hereby granted a non-exclusive, royalty-free license
or other right to use, without charge, Borrowers’ labels, mask works, rights of
use of any name, any other Intellectual Property and advertising matter, and any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral pursuant to this Section and,
in connection with Agent’s exercise of its rights under this Section, Borrowers’
rights under all licenses (whether as licensor or licensee) and all franchise
agreements inure to Agent’s and each Lender’s benefit.

Section 10.4Reserved.

Section 10.5Default Rate of Interest.  At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the Loans and other Obligations shall bear interest at rates that are
three percent (3.0%) per annum in excess of the rates otherwise payable under
this Agreement; provided, however, that in the case of any Event of Default
specified in Section 10.1(e) or 10.1(f) above, such default rate shall apply
immediately and automatically without the need for any election or action of any
kind on the part of Agent or any Lender.

Section 10.6Setoff Rights.  Upon the occurrence and during the continuance of
any Event of Default, each Lender is hereby authorized by each Borrower at any
time or from time to time, with reasonably prompt subsequent notice to such
Borrower (any prior or contemporaneous notice being hereby expressly waived) to
set off and to appropriate and to apply any and all (a) balances held by such
Lender or any of such Lender’s Affiliates at any of its offices for the account
of such Borrower or any of its Subsidiaries (regardless of whether such balances
are then due to such Borrower or its Subsidiaries), and

71

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(b) other property at any time held or owing by such Lender to or for the credit
or for the account of such Borrower or any of its Subsidiaries, against and on
account of any of the Obligations; except that no Lender shall exercise any such
right without the prior written consent of Agent.  Any Lender exercising a right
to set off shall purchase for cash (and the other Lenders shall sell) interests
in each of such other Lender’s Pro Rata Share of the Obligations as would be
necessary to cause all Lenders to share the amount so set off with each other
Lender in accordance with their respective Pro Rata Share of the
Obligations.  Each Borrower agrees, to the fullest extent permitted by law, that
any Lender and any of such Lender’s Affiliates may exercise its right to set off
with respect to the Obligations as provided in this Section 10.6.

Section 10.7Application of Proceeds.  

(a)Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of such
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.

(b)Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all payments received by Agent in respect of the Obligations, and any and
all proceeds of Collateral received by Agent, in such order as Agent may from
time to time elect.

(c)Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following
order:  first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding; and
fifth to any other indebtedness or obligations of Borrowers owing to Agent or
any Lender under the Financing Documents. Any balance remaining shall be
delivered to Borrowers or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out the
foregoing, (y) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(z) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied pursuant thereto for such category.

Section 10.8Waivers.

(a)Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable Law, each Borrower waives:  (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or
any Lender’s taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon,

72

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

any Collateral or any bond or security which might be required by any court
prior to allowing Agent or any Lender to exercise any of its remedies; and
(iii) the benefit of all valuation, appraisal and exemption Laws.  Each Borrower
acknowledges that it has been advised by counsel of its choices and decisions
with respect to this Agreement, the other Financing Documents and the
transactions evidenced hereby and thereby.

(b)Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents, and to any substitution,
exchange or release of the Collateral, or any part thereof, with or without
substitution, and agrees to the addition or release of any Borrower, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Borrower and without affecting its liability hereunder;
(iii) agrees that its liability shall be unconditional and without regard to the
liability of any other Borrower, Agent or any Lender for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

(c)To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements.  Any forbearance by Agent or Lender in exercising any right
or remedy under any of the Financing Documents, or otherwise afforded by
applicable Law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents.  Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

(d)Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

(e)Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents.  In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by

73

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

the Financing Documents then due and payable as determined by Agent in its sole
discretion, including, without limitation, the following circumstances:  (i) in
the event any Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and/or interest, Agent
may foreclose upon all or any part of the Collateral to recover such delinquent
payments, or (ii) in the event Agent elects to accelerate less than the entire
outstanding principal balance of the Loans, Agent may foreclose all or any part
of the Collateral to recover so much of the principal balance of the Loans as
Lender may accelerate and such other sums secured by one or more of the
Financing Documents as Agent may elect.  Notwithstanding one or more partial
foreclosures, any unforeclosed Collateral shall remain subject to the Financing
Documents to secure payment of sums secured by the Financing Documents and not
previously recovered.

(f)To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

Section 10.9Injunctive Relief.  The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party’s obligations under
any Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section as if this Section were a part of each Financing Document
executed by such Credit Party.

Section 10.10Marshalling; Payments Set Aside.  Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations.  To the extent that Borrower makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

Article 11 - AGENT

Section 11.1Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders.  The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall

74

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

have any rights as a third party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement, Agent
shall act solely as agent of Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for any Borrower or any other Credit Party.  Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its agents,
servicers, trustees, investment managers or employees.  

Section 11.2Agent and Affiliates.  Agent shall have the same rights and powers
under the Financing Documents as any other Lender and may exercise or refrain
from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

Section 11.3Action by Agent.  The duties of Agent shall be mechanical and
administrative in nature.  Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

Section 11.4Consultation with Experts.  Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 11.5Liability of Agent.  Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction.  Neither
Agent nor any of its directors, officers, agents, trustees, investment managers,
servicers or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document; (d) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be created or perfected thereby
or any other instrument or writing furnished in connection therewith; (e) the
existence or non-existence of any Default or Event of Default; or (f) the
financial condition of any Credit Party.  Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, facsimile or electronic transmission or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties.  Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

Section 11.6Indemnification.  Each Lender shall, in accordance with its Pro Rata
Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon demand
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder.  If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call

75

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

for additional indemnity and cease, or not commence, to do the acts indemnified
against even if so directed by Required Lenders until such additional indemnity
is furnished.

Section 11.7Right to Request and Act on Instructions.  Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

Section 11.8Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

Section 11.9Collateral Matters.  Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Term Loan
Commitment and payment in full of all Obligations; or (ii) constituting property
sold or disposed of as part of or in connection with any disposition permitted
under any Financing Document (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents); and (b) subordinate
any Lien granted to or held by Agent under any Security Document to a Permitted
Lien that is allowed to have priority over the Liens granted to or held by Agent
pursuant to the definition of “Permitted Liens”.  Upon request by Agent at any
time, Lenders will confirm Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section 11.9.

Section 11.10Agency for Perfection.  Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions.  Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

Section 11.11Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event

76

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

of Default and stating that such notice is a “notice of default”.  Agent will
notify each Lender of its receipt of any such notice.  Agent shall take such
action with respect to such Default or Event of Default as may be requested by
Required Lenders (or all or such other portion of the Lenders as shall be
prescribed by this Agreement) in accordance with the terms hereof.  Unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interests
of Lenders.

Section 11.12Assignment by Agent; Resignation of Agent; Successor Agent.

(a)Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender or an Affiliate of Agent or any Lender or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) 50% or more of its Loan in accordance with Section 11.17(a),
in each case without the consent of Lenders or Borrowers.  Following any such
assignment, Agent shall give notice to Lenders and Borrowers.  Failure to give
such notice shall affect such assignment in any way or cause the assignment to
be ineffective.  An assignment by Agent pursuant to this subsection (a) shall
not be deemed a resignation by Agent for purposes of subsection (b) below.

(b)Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and Lenders that no Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.  

(c)Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor.  After the
retiring Agent’s resignation hereunder and under the other Financing Documents,
the provisions of this Article and Section 11.12 shall continue in effect for
the benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

Section 11.13Payment and Sharing of Payment.

(a)Reserved.

(b)Term Loan Payments.  Payments of principal, interest and fees in respect of
the Term Loans will be settled on the date of receipt if received by Agent on
the last Business Day of a month or on the Business Day immediately following
the date of receipt if received on any day other than the last Business Day of a
month.

77

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(c)Return of Payments.

(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

(ii)If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to any Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Document, Agent will not be
required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d)Defaulted Lenders.  The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

(e)Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest.  Each Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
clause (e) may, to the fullest extent permitted by law, exercise all its rights
of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation.  If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (e) to
share in the benefits of any recovery on such secured claim.

Section 11.14Right to Perform, Preserve and Protect.  If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Borrowers’ expense.  Agent is further authorized by Borrowers and Lenders to
make expenditures from time to time which Agent, in its reasonable business
judgment, deems necessary or desirable to (a) preserve or protect the business
conducted by Borrowers, the Collateral, or any portion thereof, and/or
(b) enhance the likelihood of, or maximize the amount of, repayment of the Loan
and other Obligations.  Each Borrower hereby agrees to reimburse Agent on demand
for any and all

78

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

costs, liabilities and obligations incurred by Agent pursuant to this
Section 11.14.  Each Lender hereby agrees to indemnify Agent upon demand for any
and all costs, liabilities and obligations incurred by Agent pursuant to this
Section 11.14, in accordance with the provisions of Section 11.6.

Section 11.15Additional Titled Agents.  Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents.  Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender.  At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan, such Lender shall be
deemed to have concurrently resigned as such Additional Titled Agent.

Section 11.16Amendments and Waivers.

(a)No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 11.16(b); provided, however, the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

(b)In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:

(i)if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or

(ii)if the rights or duties of Agent are affected thereby, by Agent;

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(a)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral,
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, or consent to a transfer of any of the
Intellectual Property, except, in each case with respect to this clause (D), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder); (E) amend,
waive or otherwise modify this Section 11.16(b) or the definitions of the terms
used in this Section 11.16(b) insofar as the definitions affect the substance of
this Section 11.16(b);  (F) consent to the assignment, delegation or other
transfer by any Credit Party of any of its rights and obligations under any
Financing Document or release any Borrower of its payment obligations under any
Financing Document, except, in each case with respect to this clause (F),
pursuant to

79

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

a merger or consolidation permitted pursuant to this Agreement; or (G) amend any
of the provisions of Section 10.7 or amend any of the definitions of Pro Rata
Share, Term Loan Commitments, or Term Loan Commitment Percentage or that provide
for the Lenders to receive their Pro Rata Shares of any fees, payments, setoffs
or proceeds of Collateral hereunder.  It is hereby understood and agreed that
all Lenders shall be deemed directly affected by an amendment, waiver or other
modification of the type described in the preceding clauses (C), (D), (E), (F)
and (G) of the preceding sentence.

Section 11.17Assignments and Participations.

(a)Assignments.

(i)Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Loan together with all related obligations of such
Lender hereunder.  Except as Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement or,
if a “Trade Date” is specified in such Assignment Agreement, as of such Trade
Date) shall be in a minimum aggregate amount equal to $1,000,000 or, if less,
the assignor’s entire interests in the outstanding Loan; provided, however,
that, in connection with simultaneous assignments to two or more related
Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above.  Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

(ii)From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to
Section 12.1).  Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) Notes in the aggregate
principal amount of the Eligible Assignee’s Loan (and, as applicable, Notes in
the principal amount of that portion of the principal amount of the Loan
retained by the assigning Lender).  Upon receipt by the assigning Lender of such
Note, the assigning Lender shall return to Borrower Representative any prior
Note held by it.

(iii)Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
error, and Borrower, Agent and Lenders shall treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. Such Register shall be available for inspection by
Borrower and any Lender, at any reasonable time upon reasonable prior notice to
Agent. Each Lender that sells a participation shall, acting solely for
this  purpose as an agent of Borrower maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the

80

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Obligations (each, a “Participant Register”). The entries in the Participant
Registers shall be conclusive, absent manifest error. Each Participant Register
shall be available for inspection by Borrower and Agent at any reasonable time
upon reasonable prior notice to the applicable Lender; provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Financing Document) to any Person (including
Borrower) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.

(iv)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(v)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to Lenders by Agent (the
“Settlement Service”).  At any time when Agent elects, in its sole discretion,
to implement such Settlement Service, each such assignment shall be effected by
the assigning Lender and proposed assignee pursuant to the procedures then in
effect under the Settlement Service, which procedures shall be consistent with
the other provisions of this Section 11.17(a).  Each assigning Lender and
proposed Eligible Assignee shall comply with the requirements of the Settlement
Service in connection with effecting any assignment of Loan pursuant to the
Settlement Service.  With the prior written approval of Agent, Agent’s approval
of such Eligible Assignee shall be deemed to have been automatically granted
with respect to any transfer effected through the Settlement
Service.  Assignments and assumptions of the Loan shall be effected by the
provisions otherwise set forth herein until Agent notifies Lenders of the
Settlement Service as set forth herein.

(b)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”).  In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender.  Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5.

(c)Replacement of Lenders.  Within thirty (30) days after: (i) receipt by Agent
of notice and demand from any Lender for payment of additional costs as provided
in Section 2.8(h), which

81

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

demand shall not have been revoked, (ii) any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.8(a) through (h), (iii) any Lender is a
Defaulted Lender, and the circumstances causing such status shall not have been
cured or waived; or (iv) any failure by any Lender to consent to a requested
amendment, waiver or modification to any Financing Document in which Required
Lenders have already consented to such amendment, waiver or modification but the
consent of each Lender, or each Lender affected thereby, is required with
respect thereto (each relevant Lender in the foregoing clauses (i) through (iv)
being an “Affected Lender”) each of Borrower Representative and Agent may, at
its option, notify such Affected Lender and, in the case of Borrowers’ election,
Agent, of such Person’s intention to obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for such Lender, which Replacement
Lender shall be an Eligible Assignee and, in the event the Replacement Lender is
to replace an Affected Lender described in the preceding clause (iv), such
Replacement Lender consents to the requested amendment, waiver or modification
making the replaced Lender an Affected Lender.  In the event Borrowers or Agent,
as applicable, obtains a Replacement Lender within ninety (90) days following
notice of its intention to do so, the Affected Lender shall sell, at par, and
assign all of its Loan and funding commitments hereunder to such Replacement
Lender in accordance with the procedures set forth in Section 11.17(a);
provided, however, that (A) Borrowers shall have reimbursed such Lender for its
increased costs and additional payments for which it is entitled to
reimbursement under Section 2.8(a) through (h), as applicable, of this Agreement
through the date of such sale and assignment, and (B) Borrowers shall pay to
Agent the $3,500 processing fee in respect of such assignment.  In the event
that a replaced Lender does not execute an Assignment Agreement pursuant to
Section 11.17(a) within five (5) Business Days after receipt by such replaced
Lender of notice of replacement pursuant to this Section 11.17(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 11.17(c), such replaced Lender shall be
deemed to have consented to the terms of such Assignment Agreement, and any such
Assignment Agreement executed by Agent, the Replacement Lender and, to the
extent required pursuant to Section 11.17(a), Borrowers, shall be effective for
purposes of this Section 11.17(c) and Section 11.17(a).  Upon any such
assignment and payment, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof, other than with respect to such rights and
obligations that survive termination as set forth in Section 12.1.

(d)Credit Party Assignments.  No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.

Section 11.18Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.  So long as Agent has not waived the conditions to the funding of
Loans set forth in Section 7.2 or Section 2.1, any Lender may deliver a notice
to Agent stating that such Lender shall not fund the Term Loan due to the
non-satisfaction of one or more conditions to funding Loans set forth in
Section 7.2 or Section 2.1, and specifying any such non-satisfied
conditions.  Any Lender delivering any such notice shall become a non-funding
Lender (a “Non-Funding Lender”) for purposes of this Agreement commencing on the
Business Day following receipt by Agent of such notice, and shall cease to be a
Non-Funding Lender on the date on which such Lender has either revoked the
effectiveness of such notice or acknowledged in writing to each of Agent the
satisfaction of the condition(s) specified in such notice, or Required Lenders
waive the conditions to the funding of such Loans giving rise to such notice by
Non-Funding Lender.  Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Term Loans
outstanding in excess of $0; provided, however, that during any period of time
that any Non-Funding Lender exists, and notwithstanding any provision to the
contrary set forth herein, the following provisions shall apply:

(a)Except as provided in clause (a) above, Term Loan Commitment Amount of each
Non-Funding Lender shall be deemed to be $0.

82

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(b)The Term Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Term Loan Commitment
Amounts of all Lenders, other than the Non-Funding Lenders as of such date plus
(ii) the aggregate principal amount outstanding under the Term Loans of all
Non-Funding Lenders as of such date.

Section 11.19Reserved.  

Section 11.20Definitions.  As used in this Article 11, the following terms have
the following meanings:

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

“Defaulted Lender” means any Lender that (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
Agent and Borrower Representative in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party or the Borrower Representative, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans under this Agreement, provided that
such Lender shall cease to be a Defaulted Lender pursuant to this clause (c)
upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Agent, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any bankruptcy,
insolvency or other similar law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets.  Any determination by Agent that a Lender is a Defaulted
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulted Lender upon delivery of written notice of such determination to
Borrower Representative and each Lender.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) “Eligible
Assignee” shall not include (i) any Borrower or any of a Borrower’s Affiliates
or (ii) unless an Event of Default has occurred and is continuing, (A) any hedge
fund or private equity fund that is primarily and directly engaged in the
business of purchasing distressed debt or (B) any direct competitor of Credit
Parties, in each case, as determined by Agent in its reasonable

83

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

discretion, and (y) no proposed assignee intending to assume any unfunded
portion of the Term Loan Commitment shall be an Eligible Assignee unless such
proposed assignee either already holds a portion of such Term Loan Commitment,
or has been approved as an Eligible Assignee by Agent.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

Article 12 - MISCELLANEOUS

Section 12.1Survival.  All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Financing Documents.  The provisions of Section 2.10 and Articles 11 and 12
shall survive the payment of the Obligations (both with respect to any Lender
and all Lenders collectively) and any termination of this Agreement and any
judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment.

Section 12.2No Waivers.  No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.  Any reference in any Financing Document to the “continuing” nature of any
Event of Default shall not be construed as establishing or otherwise indicating
that any Borrower or any other Credit Party has the independent right to cure
any such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

Section 12.3Notices.

(a)All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c).  Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).

(b)Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to

84

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

procedures approved from time to time by Agent, provided, however, that the
foregoing shall not apply to notices sent directly to any Lender if such Lender
has notified Agent that it is incapable of receiving notices by electronic
communication.  Agent or Borrower Representative may, in their discretion, agree
to accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by it, provided, however, that
approval of such procedures may be limited to particular notices or
communications.

(c)Unless Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Section 12.4Severability.  In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 12.5Headings.  Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.

Section 12.6Confidentiality.  Agent and each Lender shall hold all non-public
information regarding the Credit Parties and their respective businesses and
obtained by Agent or any Lender pursuant to the requirements hereof in
accordance with such Person’s customary procedures for handling information of
such nature, except that disclosure of such information may be made (i) to their
respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors,
professional consultants, rating agencies, insurance industry associations and
portfolio management services, (ii) to prospective transferees or purchasers of
any interest in the Loans, Agent or a Lender, provided, however, that any such
Persons are bound by obligations of confidentiality, (iii) as required by Law,
subpoena, judicial order or similar order and in connection with any litigation,
(iv) as may be required in connection with the examination, audit or similar
investigation of such Person, and (v) to a Person that is a trustee, investment
advisor or investment manager, collateral manager, servicer, noteholder or
secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, “Securitization”
shall mean (A) the pledge of the Loans as collateral security for loans to a
Lender, or (B) a public or private offering by a Lender or any of its Affiliates
or their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the
Loans.  Confidential information shall include only such information identified
as such at the time provided to Agent and shall not include information that
either:  (y) is in the public domain, or becomes part of the public domain after
disclosure to such Person through no fault of such Person, or (z) is disclosed
to such Person by a Person other than a Credit Party, provided, however, Agent
does not have actual knowledge that such Person is prohibited from disclosing
such information.  The obligations of Agent and Lenders under this Section 12.6
shall supersede and replace the obligations of Agent and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
Agent or any Lender prior to the date hereof.

85

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Section 12.7Waiver of Consequential and Other Damages.  To the fullest extent
permitted by applicable Law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

Section 12.8GOVERNING LAW; SUBMISSION TO JURISDICTION.  

(a)THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL DISPUTES
AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(b)EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED in the State of New York in the City of New York, Borough of
Manhattan, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.  EACH BORROWER EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

(c)Each Borrower, Agent and each Lender agree that each Loan (including those
made on the Closing Date) shall be deemed to be made in, and the transactions
contemplated hereunder and in any other Financing Document shall be deemed to
have been performed in, the State of Maryland.  Nothing in this Section 12.8(c)
shall amend or modify Sections 12.8(a) or (b) in any respect.    

Section 12.9WAIVER OF JURY TRIAL.  EACH BORROWER, AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL

86

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

Section 12.10Publication; Advertisement.

(a)Publication.  No Credit Party will directly or indirectly publish, disclose
or otherwise use in any advertising material, promotional material, press
release or interview, any reference to the name, logo or any trademark of MCF or
any of its Affiliates or any reference to this Agreement or the financing
evidenced hereby, in any case except (i) as required by Law, subpoena or
judicial or similar order, in which case the applicable Credit Party shall, to
the extent legally permitted to do so, give Agent prior written notice of such
publication or other disclosure, or (ii) with MCF’s prior written consent.

(b)Advertisement.  Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication.  In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date.  With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

Section 12.11Counterparts; Integration.  This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  Signatures by facsimile or by electronic mail delivery of
an electronic version of any executed signature page shall bind the parties
hereto.  This Agreement and the other Financing Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

Section 12.12No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 12.13Lender Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

Section 12.14Expenses; Indemnity

(a)Borrowers hereby agree to promptly pay (i) all reasonable costs and expenses
of Agent (including, without limitation, the fees, costs and expenses of counsel
to, and independent appraisers and consultants retained by Agent) in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing

87

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

Documents, in connection with the performance by Agent of its rights and
remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation, perfection
and maintenance of Liens pursuant to the Financing Documents; (iii) without
limitation of the preceding clause (i), all costs and expenses of Agent in
connection with (A) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (B) any litigation, dispute, suit or proceeding relating
to any Financing Document, and (C) any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all of the Financing
Documents; (iv) without limitation of the preceding clause (i), all reasonable
costs and expenses of Agent in connection with Agent’s reservation of funds in
anticipation of the funding of the initial Loans to be made hereunder; and
(v) all costs and expenses incurred by Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto.  If Agent or any Lender uses in-house
counsel for any of these purposes, Borrowers further agree that the Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Agent or such Lender
for the work performed.

(b)Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Financing Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.

88

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(c)Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

Section 12.15Reserved.  

Section 12.16Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable Law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

Section 12.17Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers and Agent and each Lender and their respective
successors and permitted assigns.

Section 12.18USA PATRIOT Act Notification.  Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

Section 12.19Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Financing
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

89

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or

(iii)the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 

90

MidCap / Aptevo Therapeutics / Credit and Security Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

BORROWER

 

APTEVO THERAPEUTICS INC.

REPRESENTATIVE:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

Facsimile:

 

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

MidCap / Aptevo Therapeutics / Credit and Security Agreement

\\DC - 036639/000031 - 12505399  





--------------------------------------------------------------------------------

 

 

BORROWERS

 

APTEVO THERAPEUTICS INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aptevo Research and Development LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

MidCap / Aptevo Therapeutics / Credit and Security Agreement

\\DC - 036639/000031 - 12505399  

--------------------------------------------------------------------------------

 

 

AGENT:

 

MIDCAP FINANCIAL TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,

 

 

 

 

its investment manager

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Maurice Amsellem

 

 

 

 

Title:   Authorized Signatory

 

 

 

 

 

Address:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  Account Manager for Aptevo transaction

 

 

Facsimile:  301-941-1450

 

 

E-mail:  notices@midcapfinancial.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  General Counsel

 

 

Facsimile:  301-941-1450

 

 

E-mail:  legalnotices@midcapfinancial.com

 

 

 

 

 

Payment Account Designation:

 

 

 

 

 

SunTrust Bank, N.A.

 

 

ABA #:  061000104

 

 

Account Name:  MidCap Financial Trust – Collections

 

 

Account #:  1000113400435

 

 

Attention:  Aptevo Therapeutics

 

MidCap / Aptevo Therapeutics / Credit and Security Agreement

\\DC - 036639/000031 - 12505399  

--------------------------------------------------------------------------------

 

 

LENDER:

 

MIDCAP FINANCIAL TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,

 

 

 

 

its investment manager

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Maurice Amsellem

 

 

 

 

Title:   Authorized Signatory

 

 

 

 

 

Address:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  Account Manager for Aptevo transaction

 

 

Facsimile:  301-941-1450

 

 

E-mail:  notices@midcapfinancial.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  General Counsel

 

 

Facsimile:  301-941-1450

 

 

E-mail:  legalnotices@midcapfinancial.com

 

 

MidCap / Aptevo Therapeutics / Credit and Security Agreement

\\DC - 036639/000031 - 12505399  

--------------------------------------------------------------------------------

 

 

LENDER:

 

MIDCAP FUNDING XIII TRUST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,

 

 

 

 

its investment manager

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Maurice Amsellem

 

 

 

 

Title:   Authorized Signatory

 

 

 

MidCap / Aptevo Therapeutics / Credit and Security Agreement

\\DC - 036639/000031 - 12505399  

--------------------------------------------------------------------------------

 

 

LENDER:

 

FLEXPOINT MCLS HOLDINGS LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

i

